--------------------------------------------------------------------------------

Exhibit 10.51
 
Execution Copy
 
Master Separation Agreement (this “Agreement”), dated as of November 28, 2005
(the “Effective Date”), among Kerr-McGee Corporation, a Delaware corporation
(“Parent”), Kerr-McGee Worldwide Corporation, a Delaware corporation
(“Worldwide”), and Tronox Incorporated, a Delaware corporation (“Tronox”). 

--------------------------------------------------------------------------------

 
INTRODUCTION
 
Parent is engaged in two distinct businesses, an oil and gas exploration and
production business and a chemical business. Each business is owned by a
separate chain of subsidiaries owned indirectly by Parent. Parent’s United
States domestic chemical business is held by a chain of subsidiaries, the parent
entity of which is Tronox Worldwide LLC (formerly Kerr-McGee Chemical Worldwide
LLC and herein referred to as “TWLLC”). The non-domestic chemical business, the
parents of which are Kerr-McGee B.V., KM Denmark International ApS, Kerr-McGee
Finance (Curacao) and KM (Luxembourg) Holdings S.a.r.l., have been contributed
into TWLLC prior to the Effective Date. TWLLC is a wholly-owned subsidiary of
Worldwide. The parent entity of the oil and gas exploration and production
business is a separate corporation whose parent entity is also Worldwide. The
chemical business has no current ownership interest in the companies that
comprise the oil and gas exploration and development business and the oil and
gas exploration and development business has no current ownership interest in
the companies that comprise the chemical business.
 
TWLLC, through its predecessor, has been in business since 1929, and has
operated a number of chemical and other businesses including the current
chemical business. TWLLC owns the chemical business and also certain contingent
assets and contingent liabilities.
 
The Board of Directors of Parent (the “Board”) has determined that it is in the
best interests of Parent and its stockholders to separate the chemical business
and the oil and gas exploration and production business from their common
ownership by Parent, and has authorized the separation through an initial public
offering, a spin-off or a split-off of the chemical business, or a combination
of some or all of these transactions (collectively, the “Separation”). To effect
the Separation, Parent has formed Tronox as a new holding company to hold the
limited liability company membership interests in TWLLC (the “Membership
Interests”) and to issue a limited number of its shares for its own account in
the Initial Public Offering (as defined below).
 
In connection with the Separation, Parent has agreed to provide certain
financial support to Tronox in the form of reimbursement of certain
environmental costs (such reimbursement, together with the contribution of the
Membership Interests, the cancellation of inter-company indebtedness, and the
other rights and benefits provided to Tronox under the Ancillary Agreements, are
herein referred to as the “Contribution”). Concurrently with the Initial Public
Offering, Tronox expects to raise up to $550,000,000 principal amount of debt
through a bank financing (excluding the Revolving Credit Facility) and issuance
of bonds (the “Concurrent Financings”). Parent currently intends, after the
Initial Public Offering, to distribute (in one or more transactions or
offerings) to holders of shares of Parent Common Stock, the shares of Tronox
Class B Common Stock then owned directly or indirectly by Parent (the
“Distribution”) or offer to exchange such shares of Tronox Class B Common Stock
for shares of Parent Common Stock (the “Exchange”) or a combination thereof. The
Contribution is intended to qualify as a tax-free reorganization under Section
368(a)(1)(D) of the Code (as defined below) and the Distribution or the Exchange
(or combination thereof) are intended to qualify as a pro rata or non-pro rata
tax-free distribution under Sections 355 and 368(a)(1)(D) of the Code (as
defined below).
 

--------------------------------------------------------------------------------


All or a substantial portion of the net proceeds of the Initial Public Offering
and Concurrent Financings will be distributed by Tronox to Worldwide and by
Worldwide to Parent in a distribution described in Section 361(b)(1)(A) of the
Code (as defined below). Parent intends to use such proceeds to satisfy
third-party obligations of Parent.
 
Parent, Worldwide and Tronox wish to set forth the principal corporate
transactions required to effect the Contribution, the Initial Public Offering
and the Distribution or Exchange and certain other matters relating to the
Separation.
 
Accordingly, the parties hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1.  Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth or as referenced below:
 
“Acquired Business” has the meaning set forth in Section 11.2(b)(ii).
 
“Acquisition Transaction” has the meaning set forth in Section 11.2(b)(iii).
 
“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international Governmental Authority or any arbitration or mediation tribunal.
 
“Affiliate” of any Person means any Person that directly, or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with such Person. For the purposes of this definition only, “control”
refers to the possession, directly or indirectly, of the power to direct the
management or policies of a Person, whether through the ownership of voting
securities or other interests, by contract or otherwise.
 
“Agent” means the distribution or exchange agent to be appointed by Parent to
distribute to Parent’s stockholders all of the shares of Tronox Class B Common
Stock held by Parent or a member of Parent’s Group pursuant to the Exchange or
Distribution.
 
“Agreement” has the meaning given such term in the preamble to this Agreement.
 
“Ancillary Agreements” means, collectively, the Tax Sharing Agreement, the
Employee Benefits Agreement, the Transition Services Agreement, the Transitional
License Agreement and the Registration Rights Agreement.
 
“Annual Financial Statements” has the meaning set forth in Section 6.1(e).
 
- 2 -

--------------------------------------------------------------------------------


“Assets” means assets, properties and rights (including goodwill and rights
arising under Contracts, including, without limitation, insurance policies),
wherever located (including in the possession of vendors, other Persons or
elsewhere), whether real, personal or mixed, tangible or intangible or
contingent, in each case whether or not recorded or reflected or required to be
recorded or reflected on the books and records or financial statements of any
Person.
 
“Assignment, Assumption and Indemnity Agreement” means the Assignment,
Assumption and Indemnity Agreement, dated as of December 31, 2002, between TWLLC
and Kerr-McGee Oil & Gas Corporation, a copy of which is attached as Exhibit A
to this Agreement.
 
“Board”has the meaning set forth in the Introduction.
 
“Business Day” means a day other than a Saturday, a Sunday or a day on which
banking institutions located in the City of New York are closed.
 
“Business Guarantees”has the meaning set forth in Section 2.7(a).
 
“Claim Notice” has the meaning set forth in Section 5.3(a).
 
“Claimed Amount” has the meaning set forth in Section 5.3(a).
 
“Closing Date” means the date on which any shares of Tronox Class A Common Stock
are sold to the Underwriters pursuant to the Firm Offering in accordance with
the terms of the Underwriting Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Competitive Business” has the meaning set forth in the Section 11.2(a).
 
“Concurrent Financings” has the meaning set forth in the Introduction.
 
“Consents” means any consents, waivers or approvals from, or notification
requirements to, any third parties.
 
“Contracts” means any contract, agreement, lease, license, instrument or other
commitment that is binding on any Person or any part of its property under
applicable law.
 
“Contribution” has the meaning set forth in the Introduction.
 
“Controlling Party” has the meaning set forth in Section 5.3(e).
 
“Distribution” has the meaning set forth in the Introduction.
 
“Effective Date” has the meaning given such term in the preamble to this
Agreement.
 
“Employee Benefits Agreement” means the Employee Benefits Agreement, dated as of
the date hereof, between Parent and Tronox.
 
- 3 -

--------------------------------------------------------------------------------


“Environmental Law” means all foreign, federal, state, provincial and local
statutes, codes, regulations, rules, orders, ordinances or other laws relating
to the protection, preservation or conservation of the environmental and natural
resources, as in effect from time to time.
 
“Environmental Remediation Costs” means the actual costs, including, with
respect to a site associated with any Former Operation, the reasonable and
documented internal allocated costs of Tronox’s Safety and Environmental Affairs
unit, provided that such internal allocated costs are calculated in a manner
consistent with past practice with respect to such Former Operation and are of
the type that has historically been charged against the reserve established for
such Former Operation, incurred and paid after the Closing Date by any member of
the Tronox Group in connection with (i) the investigation of the physical
circumstances surrounding a site associated with a Former Operation or (ii) the
clean-up, governmental response, removal or remediation required by any
Environmental Laws at a site associated with a Former Operation, in either case
arising out of, or related to (x) the presence, Release or threatened Release of
any Hazardous Substance occurring prior to the Closing Date, or (y) any
circumstance occurring prior to the Closing Date forming the basis of any
violation or alleged violation of, or any liability under, any Environmental
Law.
 
“Environmental Studies”has the meaning set forth in Section 2.5(f).
 
“Exchange” has the meaning set forth in the Introduction.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.
 
“Existing Stock” means the 10,000 shares of stock of Tronox held, on the date
hereof, by Worldwide.
 
“Financial Statements” means, collectively, the Annual Financial Statements and
the Quarterly Financial Statements.
 
“Firm Offering” has the meaning set forth in Section 3.1(b).
 
“Former Operation” means any business, commercial activity or operation
previously conducted by or on behalf of the Tronox Group or their predecessors,
but discontinued prior to the Effective Date and no longer so conducted, at a
site currently or formerly owned or operated by, or where any Release may have
occurred as a result of any act or omission of, any member of the Tronox Group
or any of their predecessors.
 
“GAAP” means U.S. generally accepted accounting principles, consistently
applied.
 
“Governmental Approvals” means any notices, reports or other filings to be made,
or any consents, registrations, approvals, permits or authorizations to be
obtained from, any Governmental Authority.
 
- 4 -

--------------------------------------------------------------------------------


“Governmental Authority” means any federal, state, local, foreign or
international court, governmental, department, commission, board, bureau,
agency, official or other regulatory, administrative or governmental authority.
 
“Group” means either the Tronox Group or the Parent Group, as the context
requires.
 
“Hazardous Substance” means any and all hazardous and toxic substances, wastes
or materials, any pollutants, contaminants, or dangerous materials or any other
similar substances or materials that are included under or regulated by any
Environmental Law.
 
“Indebtedness” means the aggregate principal amount of total liabilities
(whether long-term or short-term) for borrowed money (including capitalized
leases) of any Group collectively, as determined for purposes of its financial
statements prepared in accordance with GAAP, but excluding, with respect to the
Tronox Group, the Concurrent Financings and the Revolving Credit Facility.
 
“Indemnified Party” has the meaning set forth in Section 5.3(a).
 
“Indemnitees” means either the Tronox Indemnitees or the Parent Indemnitees, as
the context requires.
 
“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, insurance
policies, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.
 
“Initial Public Offering” has the meaning set forth in Section 3.1(b).
 
“IPO Registration Statement” means the registration statement on Form S-1
(Commission File No. 333-125574), as filed by Tronox with the Commission on June
6, 2005, together with all amendments and supplements thereto.
 
“KMIIL” has the meaning set forth in Section 2.6(c).
 
“Liabilities” means any and all obligations, liabilities and commitments of any
nature, whether known or unknown, express or implied, absolute or contingent,
due or to become due.
 
- 5 -

--------------------------------------------------------------------------------


“Lowest Cost Response” means a compliance activity or an investigation, cleanup,
remediation, removal action or response activity that (i) is the minimum level
required by, and complies with, applicable Environmental Laws (including,
without limitation, applicable voluntary clean-up and comparable programs of
Governmental Authorities where compliance activity is otherwise required); (ii)
is acceptable to Governmental Authorities to the extent approval is required;
(iii) is consistent with and would not violate any currently existing agreement
binding on Tronox or any member of the Tronox Group with any Governmental Entity
or other third party obligating Tronox or any member of the Tronox Group to
undertake or pay for remediation; (iv) is consistent with and does not
unreasonably interfere with the continued use of any property in a manner
consistent with the use of such property as of the Closing Date; and (v) is
intended to achieve the lowest financial cost as compared with other potential
response activities meeting the qualifications set forth herein.
 
“Membership Interests” has the meaning set forth in the Introduction.
 
“Net Reimbursable Cost” means any Environmental Remediation Cost net of any
Third Party Recovery.
 
“Non-controlling Party” has the meaning set forth in Section 5.3(e).
 
“NYSE” means the New York Stock Exchange, Inc.
 
“Offering Expenses” has the meaning given to such term in Section 3.5(a).
 
“Parent” has the meaning given such term in the preamble to this Agreement.
 
“Parent Annual Statements” has the meaning set forth in Section 7.1(b).
 
“Parent Common Stock” means the common stock, $1.00 par value per share, of
Parent.
 
“Parent Group” means Parent and each Person (other than any member of the Tronox
Group) that is an Affiliate of Parent immediately after the Closing Date.
 
“Parent Guarantees” has the meaning set forth in Section 2.7.
 
“Parent Indemnitees” has the meaning set forth in Section 5.1.
 
“Parent Insurance Policies” has the meaning set forth in Section 2.6(c).
 
“Parent Obtained Contract” means any Contract to which any member of the Parent
Group is a party relating to the businesses and operations currently conducted
by members of the Tronox Group.
 
“Parent Public Filings” has the meaning set forth in Section 6.6(a).
 
“Parent’s Auditors” has the meaning set forth in Section 7.1(b).
 
“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, or other similar entity or organization and any Governmental
Authority.
 
“Prospectus” means each preliminary, final or supplemental prospectus forming a
part of the IPO Registration Statement.
 
- 6 -

--------------------------------------------------------------------------------


“Quarterly Financial Statements” has the meaning set forth in Section 6.1(d).
 
“Quarterly Meeting” has the meaning set forth in Section 2.5(e).
 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, between Tronox and Parent.
 
“Reimbursement Request” has the meaning set forth in Section 2.5(b).
 
“Release” means any spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching, emanation or migration of any
Hazardous Substance in, into, onto or through the environment (including ambient
air, surface water, ground water, soils, land surface, subsurface strata,
workplace or structure).
 
           “Representative” means, with respect to any Person, any of such
Person’s directors, officers, employees, agents, consultants, advisors,
accountants or attorneys.
 
“Reserve Amount” has the meaning set forth in Section 2.5(a).
 
“Revolving Credit Facility” means the $250 million revolving credit facility to
be entered into on the Closing Date by Tronox, TWLLC, Lehman Commercial Paper
Inc., Credit Suisse First Boston and the lenders party thereto.
 
“Section 355 Transaction” has the meaning set forth in Section 3.3(a)(iv).
 
“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.
 
“Separation”has the meaning set forth in the Introduction.
 
“Separation Date”means the date on which any transactions that constitute the
Separation (including the Section 355 Transaction ) are completed.
 
           “Subsidiary” of any Person means any corporation or other
organization whether incorporated or unincorporated of which at least a majority
of the securities or interests having by the terms thereof ordinary voting power
to elect at least a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such Person; provided, however
that no Person that is not directly or indirectly wholly owned by any other
Person shall be a Subsidiary of such other Person unless such other Person
controls, or has the right, power or ability to control, that Person.
 
“Substitute Guarantees”has the meaning set forth in Section 2.7(a).
 
“Tax” has the meaning set forth in the Tax Sharing Agreement.
 
“Tax Benefit” has the meaning set forth in Section 5.4(d).
 
- 7 -

--------------------------------------------------------------------------------


“Tax Control” means the definition of “control” set forth in Section 368(c) of
the Code.
 
“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of the date
hereof, between Parent and Tronox.
 
“Third Party Claim”has the meaning set forth in Section 5.3(d).
 
“Third Party Recovery” means, with respect to an Environmental Remediation Cost,
the actual amount recovered (or, if such amount has not yet been recovered,
Tronox’s reasonable and good faith estimate of the amount that will be
recovered) by any member of the Tronox Group (i) from any Potentially
Responsible Parties (as such term is defined in regulations and judicial
decisions construing and applying the Comprehensive Environmental Response,
Compensation and Liability Act) or other parties who may be obligated for
indemnity or contribution under other applicable law (in each case other than
any member of the Parent Group), (ii) from any Governmental Authority, and (iii)
under any applicable insurance policies maintained by any member of the Tronox
Group or previously issued to such member’s predecessor in interest.
 
“Transition Services Agreement” means the Transition Services Agreement, dated
as of the date hereof, between Parent and Tronox.
 
“Transitional License Agreement” means the Transitional License Agreement, dated
as of the date hereof, between Worldwide and Tronox.
 
“Tronox” has the meaning given such term in the preamble to this Agreement.
 
“Tronox Affiliate” means any Person other than Worldwide or Parent that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with Tronox and which is consolidated
with Tronox for financial reporting purposes. For the purposes of this
definition only, “control” refers to the possession, directly or indirectly, of
the power to direct the management or policies of a Person, whether through the
ownership of voting securities or other interests, by contract or otherwise.
 
“Tronox Class A Common Stock” means the Class A Common Stock, $0.01 par value
per share, of Tronox.
 
“Tronox Class B Common Stock” means the Class B Common Stock, $0.01 par value
per share, of Tronox.
 
“Tronox Common Stock” means the Tronox Class A Common Stock and the Tronox Class
B Common Stock.
 
“Tronox Group” means Tronox, each Subsidiary of Tronox immediately after the
Closing Date, Tiwest Pty. Ltd., Tiwest Sales Pty. Ltd., and the Tiwest Joint
Venture and each other Person that is controlled directly or indirectly by
Tronox immediately after the Closing Date.
 
“Tronox Indemnitees” has the meaning set forth in Section 5.2.
 
- 8 -

--------------------------------------------------------------------------------


“Tronox Insured Loss”has the meaning set forth in Section 2.6(c).
 
“Tronox Public Documents” has the meaning set forth in Section 6.3(a).
 
“Tronox Voting Stock” has the meaning set forth in Section 8.1.
 
“Tronox’s Auditors” has the meaning set forth in Section 7.1(a). 
 
“TWLLC”has the meaning set forth in the Introduction.
 
“Underwriters” means the managing underwriters for the Initial Public Offering
as identified in the IPO Registration Statement.
 
“Underwriting Agreement” has the meaning set forth in Section 3.1(b).
 
ARTICLE II
THE CONTRIBUTION
 
Section 2.1.  Transfer of Membership Interests. Unless otherwise provided in
this Agreement, on the Closing Date, Worldwide will, and Parent will cause
Worldwide to, assign, transfer and convey to Tronox all of Worldwide’s right,
title and interest in and to the Membership Interests, and Tronox will receive
and accept from Worldwide all of Worldwide’s right, title and interest in and to
such Membership Interests. The transfer of the Membership Interests and the rest
of the Contribution shall be in exchange for (i) the conversion of the Existing
Stock into 22,889,431 shares of Tronox Class B Common Stock, which will be the
only shares of Tronox Class B Common Stock outstanding, (ii) the payment of the
net proceeds of the Initial Public Offering and the Concurrent Financings
pursuant to Section 3.5 and the payment, if any, of cash balances in excess of
$40 million pursuant to Section 2.4(a), and (iii) the covenants and agreements
of Tronox set forth herein and in each of the Ancillary Agreements.
 
Section 2.2.  Deliveries. In furtherance of the assignment, transfer and
conveyance of the Membership Interests, unless otherwise provided in this
Agreement or any other Ancillary Agreement, on the Closing Date, the parties
will execute and deliver, and they will cause their respective Subsidiaries to
execute and deliver: (a) each Ancillary Agreement to which it is a party and (b)
such instruments of transfer, conveyance and assignment as, and to the extent
necessary or convenient to evidence the transfer, conveyance and assignment to
Tronox of all of Worldwide’s right, title and interest in and to the Membership
Interests.
 
Section 2.3.  Shared Contracts. (a) Except as otherwise provided in this
Agreement or any Ancillary Agreement, prior to the Closing Date Parent shall, or
shall cause other members of the Parent Group to, use its commercially
reasonable efforts to assign to Tronox (or one or more members of the Tronox
Group, as appropriate) any rights or benefits relating to the business and
operations currently conducted by members of the Tronox Group under any Parent
Obtained Contract. In the event the foregoing assignment is not made, at the
written request of Tronox, Parent will, and will cause other members of the
Parent Group to, to the extent permitted by the applicable Parent Obtained
Contract and applicable law, use its commercially reasonable efforts to
otherwise make such benefits and rights available to Tronox or applicable
members of the Tronox Group. The applicable members of the Tronox Group will
assume and discharge (or promptly reimburse Parent for) the obligations and
liabilities under the relevant Parent Obtained Contracts associated with the
benefits and rights assigned to or otherwise made available to them under this
Section 2.3(a).
 
- 9 -

--------------------------------------------------------------------------------


(b)  The parties’ rights and obligations pursuant to this Section 2.3 will
terminate upon the earliest to occur of (i) the Separation Date, (ii) the
termination of this Agreement, and (iii) with respect to any Parent Obtained
Contract in particular, such time that the arrangement pursuant to this Section
2.3 is no longer permitted thereunder.
 
Section 2.4.  Cash and Inter-Company Indebtedness. (a) At the closing of the
Firm Offering, any cash balances of the Tronox Group in excess of $40 million
will, at the election of Parent, be paid to Worldwide in partial consideration
for the transfer of the Membership Interests.
 
(b)  On the Closing Date, an amount equal to the aggregate amount of
indebtedness owed by members of the Tronox Group to members of the Parent Group,
net of the aggregate amount of indebtedness owed by members of the Parent Group
to members of the Tronox Group, shall be deemed equity in Tronox and shall
thereafter form a part of the continuing equity of Tronox.
 
Section 2.5.  Reimbursement of Certain Environmental Remediation Costs. (a)
Following the Closing Date, Parent shall, or shall cause one or more members of
the Parent Group to, reimburse Tronox for 50% of Net Reimbursable Costs incurred
and paid after the Closing Date with respect to any Former Operation; provided,
however that Parent shall not be obligated to reimburse Tronox for any Net
Reimbursable Costs until the Environmental Remediation Costs with respect to an
individual site associated with any Former Operation exceed the Reserve Amount
(as defined below) by more than $200,000, after which the entire amount of such
Net Reimbursable Costs with respect to such individual Former Operation site in
excess of the Reserve Amount shall be subject to reimbursement under this
Section 2.5(a). Notwithstanding anything to the contrary set forth herein,
Parent’s obligation to reimburse Tronox under this Section 2.5 shall in no event
exceed an aggregate amount of $100,000,000. “Reserve Amount” means the amount
listed under the heading “Reserve Amount” opposite the name of any site
associated with a Former Operation on Schedule 2.5(a), it being understood and
agreed that the Reserve Amount for any site associated with any Former Operation
not listed on Schedule 2.5(a) shall be deemed to be $0.
 
(b)  Within 60 days following payment by a member of the Tronox Group of any
Environmental Remediation Cost that is subject to reimbursement under Section
2.5(a), Tronox shall provide Parent with a written notice (a “Reimbursement
Request”) of the Net Reimbursable Cost that identifies (i) the total amount and
nature of the Environmental Remediation Cost, (ii) the site associated with a
Former Operation to which such cost relates, and (iii) the actual or estimated
amount of the related Third Party Recovery; provided, however, that no delay on
the part of Tronox in providing a Reimbursement Request to Parent shall relieve
Parent of its obligations under Section 2.5 except to the extent Parent is
materially prejudiced by such delay. Such Reimbursement Request shall be
delivered together with a certification by an officer of Tronox that such cost
constitutes an Environmental Remediation Cost subject to reimbursement under
Section 2.5(a) and that any estimated Third Party Recovery was prepared in good
faith and is based on reasonable assumptions. Parent will have 60 days from
receipt of any Reimbursement Request to either pay the amount of the Net
Reimbursable Cost reflected in the Reimbursement Request or give notice of
dispute pursuant to Article X. Any amounts owed by Parent and not paid within
such 60-day period (including any disputed amounts that are finally determined
to be owed to Tronox) shall bear interest from the date such payment was due at
the published one-month LIBOR rate plus 2% per annum. To the extent that the
actual amount of any Third Party Recovery, once finally determined and collected
by Tronox is (A) greater than the estimated amount of such Third Party Recovery
included in any Reimbursement Request, then Tronox shall promptly pay to Parent
50% of the amount of such excess, or (B) less than the estimated amount of such
Third Party Recovery included in any Reimbursement Request, then Parent shall
promptly pay to Tronox 50% of the amount of such shortfall. Parent shall have
the right to audit the financial records of Tronox (and members of the Tronox
Group) in connection with, and Tronox will reasonably cooperate and assist
Parent in, determining the validity of any costs or the amount of any actual or
estimated Third Party Recovery reflected in a Reimbursement Request. If any such
audit reveals any excess amounts paid by Parent, Tronox shall, promptly after
receipt of the results of such audit, (a) pay to Parent any such excess amounts,
with interest from the date of payment due at the published one-month LIBOR rate
plus 2% per annum, and (b) if such excess amounts represent more than
$1,000,000, reimburse Parent for the reasonable out-of-pocket cost of such
audit.
 
- 10 -

--------------------------------------------------------------------------------


(c)  At Parent’s request, Tronox shall, and shall cause Tronox and members of
the Tronox Group to, use their commercially reasonable efforts to pursue in good
faith any claim that would reasonably be expected to result in a Third Party
Recovery.
 
(d)  Parent’s reimbursement obligation under Section 2.5(a) shall not apply to
any Environmental Remediation Costs (i) that are incurred in connection with any
conditions resulting from events or occurrences occurring wholly or primarily
after the Closing Date, (ii) to the extent such costs are caused, contributed
to, or increased by activities or operations conducted by Tronox, any member of
the Tronox Group, or any third party acting at the direction or under the
control of Tronox or any member of the Tronox Group, with respect to a Former
Operation after the Closing Date, (iii) that are incurred as a consequence of a
change in use of a particular site associated with any Former Operation after
the Closing Date, (iv) that consist of third party tort claims (including costs
of litigation) or administrative or civil fines or penalties, or (v) that exceed
the Lowest Cost Response. Parent’s obligation under Section 2.5(a) shall only
apply to Environmental Remediation Costs that are incurred and paid by a member
of the Tronox Group within seven years of the Closing Date, and that are
presented to Parent pursuant to Section 2.5(b) within 60 days thereafter.
 
(e)  To assist in determining Parent’s reimbursement obligation under Section
2.5(a), at least once per calendar quarter following the Closing Date and until
such time as Parent’s obligations under Section 2.5(a) terminate, and in any
event prior to delivery of reserve estimates and changes in reserves for each
Former Operation required by Section 2.5(g)(i) for such quarter, representatives
of Tronox and Parent shall meet (either in person or via teleconference) to
discuss remediation activities with respect to Former Operations, reserve
estimates and matters giving rise to changes in reserves (such meeting, the
“Quarterly Meeting”). Such representatives of each party shall include at least
three individuals having expertise in law, accounting or environmental affairs.
From time to time between each Quarterly Meeting, Tronox shall keep Parent
reasonably informed of any material changes in any remediation activities with
respect to Former Operations, and shall otherwise, upon the written request of
Parent, (i) provide to Parent copies of any material documents relating to such
activities (including any response, remediation or corrective action proposals,
reports, notices of violations, claims, communications or other information),
(ii) make available from time to time during normal business hours, and in such
a manner as to not interfere with the business of the Tronox Group, any
employees, consultants, accountants and attorneys with knowledge of such
activities and (iii) provide Parent and its representatives reasonable access to
any site associated with any Former Operation that is owned or controlled by
Tronox. Notwithstanding the foregoing, Parent shall not be required to reimburse
any member of the Tronox Group with respect to an individual site associated
with any Former Operation if any member of the Tronox Group, without the prior
written consent of Parent, makes, agrees to make, or proposes to make any
material change in the scope or conduct of any existing response, removal,
remediation or other corrective action plan or project that (i) is with respect
to a site associated with a Former Operation listed on Schedule 2.5(a), (ii)
results in an increase in any Reserve Amount by $2,500,000 or more, or (iii)
relates to any site associated with a Former Operation for which no reserve has
been previously established and for which substantial planning, cooperation and
consultation between Parent and Tronox would be reasonably expected.
 
- 11 -

--------------------------------------------------------------------------------


(f)  Until Parent’s reimbursement obligation under Section 2.5(a) terminates,
Tronox shall manage all remediation activities with respect to Former Operations
in a manner consistent with past practice. In furtherance and not in limitation
of the preceding sentence, Parent shall not be required to reimburse any member
of the Tronox Group for any Environmental Remediation Costs with respect to an
individual site associated with any Former Operation if:
 
(i)  Tronox or any member of the Tronox Group takes any affirmative action to
solicit from any third party, including any Governmental Authority, any change
in use of such site or any proceeding, order or other mandate to conduct any
remedial action at such site unless Tronox or such member of the Tronox Group
has an obligation under applicable Environmental Laws to take such action, and
Tronox so informs Parent in advance in writing;
 
(ii)  Tronox shall not have obtained the written consent of Parent, which
consent will not be unreasonably withheld or delayed more than 14 days following
receipt of Tronox’s written request, prior to any Phase II, Phase III or any
other environmental studies, surveys, or investigations that include testing and
sampling (collectively “Environmental Studies”), being conducted by or on behalf
of any member of the Tronox Group with respect to any site associated with any
Former Operation, unless such action is required by a Governmental Authority, in
which case Tronox will give Parent prompt advance written notice of all such
Environmental Studies proposed to be conducted. Parent or its representatives
shall be provided the opportunity to review and monitor and be present at any
such Environmental Studies and Tronox shall provide to Parent, at Parent’s cost,
copies of all such Environmental Studies and all information obtained in
connection with such Environmental Studies;
 
- 12 -

--------------------------------------------------------------------------------


(iii)  Tronox or any member of the Tronox Group or their representatives or any
third party under its or their direction or control conducts any construction,
demolition, excavation, remodeling or other physical change that requires ground
disruption to the property at any site associated with any Former Operation,
without Parent’s prior written consent, which consent will not unreasonably be
withheld or delayed more than 14 days following receipt of Tronox’s written
request, unless such action is reasonably required to repair or maintain the
structural integrity or operational condition of the facilities located at such
sites, in which case (A) Tronox will give Parent prompt advance written notice
of such action, (B) Parent or its representatives shall be provided the
opportunity to review, monitor and be present at any such activities with
respect to such sites (so long as such presence does not interfere with the
normal conduct of Tronox’s business), and (C) Tronox shall provide Parent, at
Parent’s cost with copies of any information obtained in connection with such
actions which may relate to Parent’s obligations under this Section 2.5; and
 
(iv)  Tronox does not use its commercially reasonable efforts to conduct any
Environmental Studies, construction, demolition, excavation, remodeling and
management of any such Former Operation in a manner that will not materially
increase any Environmental Remediation Costs.
 
(g)  Until Parent’s reimbursement obligations under Section 2.5(a) terminate,
Tronox shall:
 
(i)  no later than eight Business Days following the end of each fiscal quarter,
provide Parent with reserve estimates and changes in reserves for each Former
Operation (in substantially the same form as such information is generally
reported to Parent by members of the Tronox Group as of the date of this
Agreement); and
 
(ii)  as soon as reasonably practicable, and in any event no later than (x) the
earlier of (A) 10 Business Days prior to the date on which Tronox is required to
file a Form 10-Q or other document containing Quarterly Financial Statements
with the Commission for each of Tronox’s first three fiscal quarters in each
fiscal year and (B) 10 Business Days prior to the date on which Parent has
notified Tronox that Parent intends to file its Form 10-Q or other document
containing quarterly financial statements with the Commission or (y) the earlier
of (A) 12 Business Days prior to the date on which Tronox is required to file a
Form 10-K or other document containing its Annual Financial Statements with the
Commission and (B) 12 Business Days prior to the date on which Parent has
notified Tronox that Parent intends to file its Form 10-K or other document
containing Annual Financial Statements with the Commission, Tronox will deliver
to Parent drafts of any discussion or analysis of contingent obligations to pay
Environmental Remediation Costs contained in any consolidated financial
statements of the Tronox Group for such period.
 
(h)  Other than with respect to obligations of members of the Parent Group under
this Agreement, any Ancillary Agreement, or the Assignment, Assumption and
Indemnity Agreement, Tronox, on behalf of itself and each member of the Tronox
Group, hereby waives, releases and covenants not to bring or aid, and shall
indemnify and hold Parent and each member of the Parent Group harmless from and
against, any investigation, inquiry, action, demand, Liability, claim, lawsuit
or any other type of administrative or judicial action, whether known or
unknown, actual or contingent, accrued or unaccrued, against Parent or any
member of the Parent Group that Tronox or member of the Tronox Group, or any of
their respective predecessors or successors, may now or hereafter hold, which
arises from or relates to the operation or violation of any Environmental Law or
regulation, whether now existing or later enacted, in respect to the present or
former assets, properties or operations of Tronox, the Tronox Group, or any of
their respective predecessors or successors.
 
- 13 -

--------------------------------------------------------------------------------


(i)  Notwithstanding anything to the contrary in this Agreement, the parties
hereto acknowledge and agree that the provisions of this Section 2.5 concerning
Parent’s entitlement to receive notice and information, to review, monitor and
oversee, or to provide consent operate solely for the purpose of determining
whether Parent is obligated to provide reimbursement for Net Reimbursable Costs
pursuant to Section 2.5(a). The members of the Tronox Group shall have the
exclusive right and responsibility (x) to direct, control, manage, and
participate in the investigation of the physical circumstances surrounding any
site associated with any Former Operation or the clean-up, governmental
response, removal or remediation required by any Environmental Laws at any such
site and (y) to ensure compliance with Environmental Laws at any site associated
with any Former Operation, affected by this Section 2.5 only insofar as
determining whether the resulting Environmental Remediation Costs shall be
subject to reimbursement by Parent. Nothing in this Section 2.5 shall be
construed as requiring or allowing Parent to direct, control, manage, or
participate in the investigation of any such site or to ensure compliance with
Environmental Law at any such site.
 
(j)  Notwithstanding anything to the contrary in this Agreement, the parties
hereto acknowledge and agree that the provisions of this Sections 2.5 are solely
for the benefit of the Parent Group on the one hand and the Tronox Group on the
other hand, and are not intended, and shall not create, any third party
beneficiary rights in or to any other Person.
 
Section 2.6.  Insurance Matters. (a) Except as expressly provided in this
Section 2.6, the Parent Insurance Policies will remain in full force and effect
through either (at Parent’s option) (i) the Separation Date or (ii) the renewal
date of any such Parent Insurance Policy, at which time, future coverage
thereunder will be discontinued with respect to the Tronox Group.
Notwithstanding the foregoing, for so long as any personal property of members
of the Tronox Group is covered under Parent’s policy with Oil Insurance Limited,
in the event of an occurrence that involves physical damage to property of both
the Parent Group and the Tronox Group, the limit of insurance under such policy
will be allocated based on the proportion that the value of each Group’s loss
bears to the total.
 
(b)  On or prior to the Closing Date, Tronox shall have in effect, and for a
period of six years following the Closing Date, Tronox will maintain in effect,
directors’ and officers’ liability insurance policies (“D&O Policies”) as
follows:
 
(i)  D&O Policies with coverage limits of not less than $50 million with respect
to wrongful acts occurring prior to the Closing Date. Tronox shall provide that
Parent is named on a codefendant basis under such D&O Policies.
 
(ii)  D&O Policies with coverage limits of not less than $50 million with
respect to wrongful acts occurring on or after the Closing Date. Until the
Separation Date, Tronox shall provide that Parent is named on a codefendant
basis under such D&O Policies.
 
- 14 -

--------------------------------------------------------------------------------


The D&O Policies shall contain terms and conditions that are not materially less
favorable, subject to commercial availability, to the officers and directors
covered by such policies than those D&O Policies maintained by Parent or members
of the Parent Group as of the date of this Agreement. For a period of six years
following the Closing Date, Tronox shall, to the fullest extent permitted under
applicable law or under the Tronox’s Certificate of Incorporation or Bylaws,
indemnify and hold harmless, each present and former director and officer of
Tronox and of each member of the Tronox Group against any costs or expenses
(including attorneys’ fees), judgments, fines, losses, claims, damages,
liabilities and amounts paid in settlement in connection with any claim, action,
suit, proceeding or investigation, whether civil, criminal, administrative,
arbitral or investigative, arising out of or pertaining to any action or
omission occurring prior to the Closing Date, or arising out of or pertaining to
the transactions contemplated by this Agreement.
 
(c)  Effective as of the Separation Date, Parent shall, or shall cause its
Affiliates to, use its commercially reasonable efforts to cause to be
transferred to Tronox or a member of the Tronox Group, to the extent permitted
under the relevant Parent Insurance Policies and applicable law and to the
extent that such transfer would not impair in any material respect Parent’s
rights under such policies, any claim, chose in action or other right Parent has
to insurance coverage or insurance proceeds under any Parent Insurance Policy
other than D&O Policies with respect to any loss, liability, claim, damage or
expense of any member of the Tronox Group (including products and current and
former employees and directors thereof) of any of their respective predecessors
and arising out of occurrences prior to the Separation Date (a “Tronox Insured
Loss”). To the extent the transfer of such claim, chose in action or right
referred to in the preceding sentence does not occur, upon the reasonable
request of Tronox, Parent shall, and shall cause its Affiliates to, use its
commercially reasonable efforts to promptly assist Tronox in tendering claims
for any Tronox Insured Losses to the applicable insurers under the Parent
Insurance Polices and to provide Tronox with the proceeds of claims made by or
with respect to such Tronox Insured Losses subject to the self-insured limits
and deductibles under the applicable policy. Upon request of Tronox, Parent or
its Affiliates shall provide historical loss information with respect to any
insurance policies that cover the assets, businesses, operations, employees,
officers and directors of members of the Tronox Group or their predecessors.
Parent shall cause KM International Insurance Ltd (“KMIIL”) to promptly make
payments as received from and approved by reinsurers of KMIIL (as appropriate)
with respect to all reported claims made by or on behalf of members of the
Tronox Group. Subsequent to the Closing Date and to the extent consistent with
the provisions of this Section 2.6, Tronox assumes responsibility for the
administration and adjustment of all Tronox Insured Losses. “Parent Insurance
Policies” means any current or historic insurance policy covering the assets,
businesses, operations, employees, officers or directors of both (A) the Parent
and (B) any member of the Tronox Group, or any of their predecessors.
 
(d)  Tronox does hereby, for itself and each other member of the Tronox Group,
agree that no member of the Parent Group or any Parent Indemnitee shall have any
Liability whatsoever as a result of the insurance policies and practices of
Parent and its Affiliates as in effect at any time prior to the Closing Date,
including as a result of the level or scope of any such insurance, the
creditworthiness of any insurance carrier, the terms and conditions of any
policy, the adequacy or timeliness of any notice to any insurance carrier with
respect to any claim or potential claim or otherwise.
 
- 15 -

--------------------------------------------------------------------------------


(e)  
 
Section 2.7.  Guarantees and Sureties. (a) Tronox acknowledges that Parent or
its Affiliates have entered into various arrangements in which Parent or its
Affiliates issued or made available guarantees, sureties, bonds, letters of
credit or similar instruments or are the primary obligors on other agreements,
in any such case to support or facilitate the business transactions of members
of the Tronox Group (the “Business Guarantees”). It is understood that none of
such Business Guarantees shall continue after the Separation Date. On or as
promptly as practicable following the Closing Date, but in no event later than
the Separation Date, Tronox shall obtain replacements for such Business
Guarantees or will either terminate the business transactions or programs of the
Tronox Group supported or facilitated by such Business Guarantees or arrange for
itself or one of its Subsidiaries to be substituted as the primary obligor
thereto (collectively, the “Substitute Guarantees”).
 
(b)  On or before the Closing Date, Parent shall cause Tronox and the other
members of the Tronox Group to be unconditionally released from any guarantees,
sureties, bonds or other contractual obligations relating to the Liabilities of
Parent or the Parent Group (collectively, “Parent Guarantees”), with no further
obligations thereunder.
 
Section 2.8.  Representations or Warranties. (a) Parent represents and warrants
to Tronox that Worldwide has good and valid title to the Membership Interests,
free and clear of all security interests, mortgages, liens, pledges, charges or
other encumbrances of any kind.
 
(b)  Tronox (on behalf of itself and each member of the Tronox Group)
acknowledges and agrees that, except as expressly set forth in this Agreement or
any Ancillary Agreement, no member of the Parent Group is making any
representations or warranties to Tronox of any nature, either express or
implied, including regarding any Assets or business of the Tronox Group, the
Parent Obtained Contracts, or Parent Insurance Policies.
 
ARTICLE III
THE INITIAL PUBLIC OFFERING
 
Section 3.1.  General. (a) Subject to the conditions hereof, the parties shall
use their commercially reasonable efforts to consummate the Initial Public
Offering. Tronox shall file such amendments or supplements to the IPO
Registration Statement as may be necessary in order to cause the same to become
and remain effective as required by applicable law or by the Underwriters,
including filing such amendments to the IPO Registration Statement as may be
required by the Underwriting Agreement, the Commission or applicable securities
laws. Parent and Tronox shall also cooperate in preparing, filing with the
Commission and causing to become effective a registration statement registering
the Tronox Class A Common Stock under the Exchange Act, and any registration
statements or amendments thereof that are required to reflect the establishment
of, or amendments to, any employee benefit and other plans necessary or
appropriate in connection with the Initial Public Offering, the Section 355
Transaction or the other transactions contemplated by this Agreement and the
Ancillary Agreements.
 
(b)  Parent and Tronox have entered into an underwriting agreement with the
Underwriters (the “Underwriting Agreement”) pursuant to which Tronox has (a)
agreed to sell an aggregate of 17,480,000 shares of Tronox Class A Common Stock
to the Underwriters (the “Firm Offering”), and (b) granted the Underwriters an
option to purchase up to an additional 2,622,000 shares of Tronox Class A Common
Stock (the “Over-Allotment Option” and, with the Firm Offering, the “Initial
Public Offering”). Each party shall comply with its obligations under the
Underwriting Agreement.
 
- 16 -

--------------------------------------------------------------------------------


(c)  Tronox shall use its commercially reasonable efforts to take all such
action as may be necessary or appropriate under state securities and blue sky
laws of the United States (and any comparable laws under any foreign
jurisdictions) in connection with the Initial Public Offering.
 
(d)  Tronox shall prepare, file and use its commercially reasonable efforts to
seek to make effective an application for listing of the Tronox Class A Common
Stock issued in the Initial Public Offering on the NYSE.
 
(e)  Tronox shall participate in the preparation of materials and presentations
as Parent and the Underwriters shall deem necessary or desirable in connection
with the Initial Public Offering.
 
(f)  Tronox will cooperate in all respects with Parent in connection with the
pricing of the Tronox Class A Common Stock to be issued in the Initial Public
Offering and the timing of the Initial Public Offering and will, at Parent’s
request, promptly take any and all actions necessary or desirable to consummate
the Initial Public Offering as contemplated by the IPO Registration Statement
and the Underwriting Agreement.
 
Section 3.2.  Use of Proceeds. The net proceeds of the Initial Public Offering
will be used by Tronox as described in Section 3.5 hereof and the IPO
Registration Statement in the section entitled “Use of Proceeds.”
 
Section 3.3.  Conditions Precedent to Consummation of the Initial Public
Offering. (a) The closing of each of the Firm Offering and the sale of Tronox
Class A Common Stock upon any exercise of the Over-Allotment Option shall be
conditioned on the satisfaction, or waiver by Parent in its sole and absolute
discretion, of the following conditions:
 
(i)  The IPO Registration Statement shall have been declared effective by the
Commission and there shall be no stop-order in effect with respect thereto and
no proceeding for that purpose shall have been instituted by the Commission.
 
(ii)  The actions and filings with regard to state securities and blue sky laws
of the United States (and any comparable laws under any foreign jurisdictions)
referenced in Section 3.1(c) shall have been taken and, where applicable, have
become effective or been accepted.
 
(iii)  The Tronox Class A Common Stock to be issued in the Firm Offering or in
connection with the exercise of the Over-Allotment Option, as applicable, shall
have been accepted for listing on the NYSE, on official notice of issuance.
 
(iv)  Parent shall be satisfied in its sole and absolute discretion that the
Distribution or Exchange or combination thereof (the “Section 355 Transaction”)
should qualify as a pro rata or non-pro rata tax-free distribution for federal
income tax purposes under Sections 355 and 368(a)(1)(D) of the Internal Revenue
Code.
 
- 17 -

--------------------------------------------------------------------------------


(v)  No order, injunction or decree issued by any court or agency of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the Contribution or the Initial Public Offering or any of the other
transactions contemplated by this Agreement or any Ancillary Agreement shall be
in effect.
 
(vi)  This Agreement shall not have terminated.
 
(vii)  The Concurrent Financings will have occurred on terms and with lenders
acceptable to Parent.
 
(viii)  With respect to the Firm Offering only, the aggregate cash balance of
the Tronox Group shall be at least $40 million.
 
(ix)  Each Ancillary Agreement shall have been executed and delivered by each of
the parties thereto.
 
(x)  Such other actions as Parent may, based upon the advice of counsel,
reasonably request to be taken prior to the closing of the Firm Offering or the
sale of Tronox Class A Common Stock upon any exercise of the Over-Allotment
Option in order to assure the successful completion of the Initial Public
Offering and the other transactions contemplated by this Agreement shall have
been taken.
 
(b)  The foregoing conditions are for the sole benefit of Parent and shall not
give rise to or create any duty on the part of Parent to waive or not waive such
conditions or in any way limit Parent’s right to terminate this Agreement as set
forth in Section 12.1 or alter the consequences of any such termination from
those specified in such Section. Any determination made by Parent prior to the
closing of the Firm Offering or the sale of any Tronox Class A Common Stock upon
the exercise of the Over-Allotment Option concerning the satisfaction or waiver
of any or all of the conditions set forth in this Section 3.3 shall be
conclusive.
 
Section 3.4.  Tronox Common Stock. Prior to the Closing Date, Parent and Tronox
shall each take all actions (including, without limitation, such actions that
are required to effect the adoption by Tronox of an amended and restated
certificate of incorporation) that Parent determines, in its sole discretion,
may be required to provide for the conversion of the Existing Stock into a
number of shares of Tronox Class B Common Stock such that Worldwide possesses
Tax Control of Tronox at all times before, at the time of, and immediately
following the closing of each of the Firm Offering and the sale of Tronox Class
A Common Stock upon any exercise of the Over-Allotment Option.
 
Section 3.5.  Proceeds of Concurrent Financings and Initial Public Offering. (a)
As partial consideration for the Contribution, unless otherwise agreed by
Parent, Tronox shall distribute to Worldwide all cash proceeds received by
Tronox and TWLLC from the Concurrent Financings, the Firm Offering and the
exercise, if any, of the Over-Allotment Option, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other fees and expenses (“Offering Expenses”) actually incurred
in connection therewith, as follows:
 
- 18 -

--------------------------------------------------------------------------------


(i)  On the Closing Date, Tronox shall distribute to Worldwide an amount equal
to $762.9 million, which the parties agree is the amount of cash proceeds to be
received by Tronox and TWLLC on the Closing Date from the Concurrent Financings
and the Firm Offering, net of estimated Offering Expenses related thereto (the
“Estimated Closing Date Expenses”). No later than 45 days following the Closing
Date, the parties shall review the amount of Offering Expenses actually incurred
in connection with the Concurrent Financings and the Firm Offering. If the
amount of Estimated Closing Date Expenses exceeds the amount of Offering
Expenses actually incurred, Tronox shall distribute to Worldwide an amount equal
to such excess. If the amount of Offering Expenses actually incurred exceeds the
amount of Estimated Closing Date Expenses, Parent shall cause Worldwide to pay
Tronox an amount equal to such excess.
 
(ii)  Upon the closing of any sale of Tronox Class A Common Stock pursuant to
the exercise of the Over-Allotment Option, Tronox shall distribute to Worldwide
the cash proceeds received by Tronox from such sale, net of estimated Offering
Expenses related thereto, as reasonably determined by Tronox (the “Estimated
Over-Allotment Expenses”). No later than 30 days following the closing of any
such sale, the parties shall review the amount of Offering Expenses actually
incurred in connection with the exercise of the Over-Allotment Option. If the
amount of Estimated Over-Allotment Expenses exceeds the amount of Offering
Expenses actually incurred, Tronox shall distribute to Worldwide an amount equal
to such excess. If the amount of Offering Expenses actually incurred exceeds the
amount of Estimated Over-Allotment Expenses, Parent shall cause Worldwide to pay
Tronox an amount equal to such excess.
 
(b)  Worldwide shall distribute all proceeds received from Tronox pursuant to
this Section 3.5 to Parent as soon as reasonably practicable following receipt.
 
ARTICLE IV
THE SEPARATION
 
Section 4.1.  The Separation. Parent will, in its sole and absolute discretion,
determine all terms of the Separation, including, without limitation, the form,
structure and terms of any transactions or offerings to effect any Section 355
Transaction and the timing of and conditions to such transactions. Parent may,
at any time and from time to time until the completion of the Separation, modify
or change the terms of any proposed Section 355 Transaction, including, without
limitation, by accelerating or delaying the timing of the consummation of all or
part of either such transactions. Tronox shall cooperate with Parent in all
respects to accomplish the Separation and shall, at Parent’s direction, promptly
take any and all actions necessary or desirable to effect the Separation,
including, without limitation, the registration under the Securities Act and the
Exchange Act of Tronox Class B Common Stock on an appropriate registration form
or forms to be designated by Parent. Parent shall select any investment bank or
manager engaged in connection with any Section 355 Transaction, as well as any
financial printer, solicitation or exchange agent and financial, legal,
accounting and other advisors for Parent; provided, however, that nothing herein
shall prohibit Tronox from engaging (at its own expense) its own financial,
legal, accounting (to the extent permitted by Article VII) and other advisors in
connection with any Section 355 Transaction.
 
- 19 -

--------------------------------------------------------------------------------


Section 4.2.  Actions Prior to the Separation. (a) Parent and Tronox shall
prepare and mail, prior to the Separation Date, to the holders of Parent Common
Stock, such information concerning Tronox, the transactions constituting the
Separation and such other matters as Parent shall reasonably determine and as
may be required by law. Parent and Tronox shall prepare, and Tronox shall, to
the extent required under applicable law, file with the Commission, any such
documentation that Parent determines is necessary or desirable to effect the
Exchange or Distribution and Parent and Tronox shall each use its commercially
reasonable efforts to obtain all necessary approvals from the Commission with
respect thereto as soon as practicable.
 
(b)  Tronox shall take all such action as may be necessary or appropriate under
the securities or blue sky laws of the United States (and any comparable laws
under any foreign jurisdiction) in connection with the Section 355 Transaction
or otherwise in connection with the Separation.
 
(c)  Tronox shall prepare and file, and shall use its commercially reasonable
efforts to have approved, an application for the listing of the Tronox Class B
Common Stock on the NYSE.
 
(d)  Tronox shall take all reasonable steps necessary or desirable to cause the
conditions set forth in Section 4.3 to be satisfied and to effect any Section
355 Transaction.
 
Section 4.3.  Conditions to the Exchange or Distribution. (a) The consummation
of the Section 355 Transaction shall be conditioned on the satisfaction, or
waiver by Parent in its sole and absolute discretion, of the following
conditions:
(i)  The receipt by Parent, in form and substance satisfactory to it, of an
opinion of tax counsel to the effect that, among other things, the Section 355
Transaction should qualify as a tax-free distribution for federal income tax
purposes under Sections 355 and 368(a)(1)(D) of the Internal Revenue Code and
such other matters as it will determine to be necessary or advisable in its sole
and absolute discretion.
 
(ii)  The receipt of any Governmental Approvals and material Consents necessary
to consummate the Section 355 Transaction, which Governmental Approvals and
Consents will be in full force and effect.
 
(iii)  No order, injunction, decree or regulation issued by any court or agency
of competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Section 355 Transaction will be in effect and no other event
outside the control of Parent will have occurred or failed to occur that
prevents the consummation of the Section 355 Transaction.
 
- 20 -

--------------------------------------------------------------------------------


(iv)  The actions and filings necessary or appropriate under applicable
securities laws in connection with the Section 355 Transaction will have been
taken or made, and, where applicable, will have become effective or been
accepted.
 
(v)  The Tronox Class B Common Stock to be distributed in the Section 355
Transaction will have been accepted for listing on the NYSE, subject to official
notice of issuance.
 
(b)  The foregoing conditions are for the sole benefit of Parent and shall not
give rise to or create any duty on the part of Parent or the Board to waive or
not waive such conditions or in any way limit Parent’s right to terminate this
Agreement as set forth in Section 12.1 or alter the consequences of any such
termination from those specified in such Section. Any determination made by the
Board prior to the Section 355 Transaction concerning the satisfaction or waiver
of any or all of the conditions set forth in this Section 4.3 shall be
conclusive.
 
Section 4.4.  Certain Stockholder Matters. (a) Subject to Section 4.3, Tronox
and Parent, as the case may be, will provide to the Agent all share certificates
and any information required in order to complete the Section 355 Transaction.
 
(b)  From and after the Section 355 Transaction and until the Tronox Class B
Common Stock is duly transferred in accordance with applicable law, Tronox shall
regard the Persons entitled to receive such Tronox Class B Common Stock in such
transaction as record holders of Tronox Class B Common Stock in accordance with
the terms of such transaction without requiring any action on the part of such
Persons. Tronox agrees that, subject to any transfers of such stock, (i) each
such holder will be entitled to receive all dividends payable on, and exercise
all voting rights, and all other rights and privileges with respect to, the
shares of Tronox Class B Common Stock then held by such holder, and (ii) each
such holder will be entitled to receive one or more certificates representing,
or other evidence of ownership of, the shares of Tronox Class B Common Stock
then held by such holder. Parent will cooperate, and will instruct the Agent and
Parent’s transfer agent to cooperate, with Tronox and Tronox’s transfer agent,
and Tronox will cooperate, and will instruct its transfer agent to cooperate,
with Parent and the Agent, in connection with all aspects of the Section 355
Transaction and all other matters relating to the issuance and delivery of
certificates representing, or other evidence of ownership of, the shares of
Tronox Class B Common Stock to be distributed to the holders of Parent Common
Stock in connection with such transaction. Following any Section 355
Transaction, Parent shall promptly, but in no event later than two Business Days
thereafter, instruct the Agent or Parent’s transfer agent to deliver to Tronox’s
transfer agent true, correct and complete copies of the stock and transfer
records reflecting the holders of the Parent Common Stock entitled to receive
shares of the Tronox Class B Common Stock.
 
ARTICLE V
INDEMNIFICATION
 
Section 5.1.  Indemnification by Tronox. Subject to the provisions hereof,
Tronox shall indemnify, defend and hold harmless Parent, each member of the
Parent Group and each of their respective past and present directors, officers
and employees, and each of the heirs, executors, successors and assigns of any
of the foregoing (collectively, the “Parent Indemnitees”), from and against any
and all Liabilities relating to, arising out of or resulting from any of the
following items (without duplication):
 
- 21 -

--------------------------------------------------------------------------------


(i)  all Retained Liabilities (as defined in the Assignment, Assumption and
Indemnity Agreement);
 
(ii)  any and all Liabilities (other than with respect to obligations of, or
Liabilities expressly and specifically assumed by, any member of the Parent
Group pursuant to this Agreement, any Ancillary Agreement or the Assignment,
Assumption and Indemnity Agreement) to the extent arising out of or relating to
(A) any businesses, operations or Assets currently or previously conducted or
owned by any member of the Tronox Group or any of their predecessors, in each
case, whether such Liabilities arise or accrue prior to, on or after the
Effective Date; (B) any business conducted by any member of the Tronox Group at
any time after the Effective Date; and (C) all obligations of the Tronox Group
under or pursuant to this Agreement, any Ancillary Agreement or any other
instrument entered into in connection herewith or therewith;
 
(iii)  any breach by Tronox or any member of the Tronox Group of any covenant in
this Agreement, the Employee Benefits Agreement, the Transitional License
Agreement or the Registration Rights Agreement;
 
(iv)  any Business Guarantees that are not replaced with Substitute Guarantees,
or with respect to which Parent or any member of the Parent Group has any
liability or obligation after the Closing Date; and
 
(v)  with respect to the IPO Registration Statement, the Prospectus or any
registration statement or other document related to the Section 355 Transaction,
any untrue statement or alleged untrue statement of a material fact therein, or
omission or alleged omission to state a material fact therein, which is
necessary to make the statements contained therein not misleading, in any case
to the extent relating to the Tronox Group.
 
Section 5.2.  Indemnification by Worldwide. Subject to the provisions hereof,
Worldwide shall indemnify, defend and hold harmless Tronox, each member of the
Tronox Group and each of their respective directors, officers and employees, and
each of the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “Tronox Indemnitees”), from and against any and all
Liabilities of the Tronox Indemnitees relating to, arising out of or resulting
from any of the following items (without duplication):
 
(i)  all Assumed Liabilities (as defined in the Assignment, Assumption and
Indemnity Agreement);
 
(ii)  any breach by Parent or any member of the Parent Group of any covenant in
this Agreement, the Employee Benefits Agreement, the Transitional License
Agreement or the Registration Rights Agreement; and
 
(iii)  any Parent Guarantees with respect to which Tronox or any member of the
Tronox Group has any liability or obligation after the Closing Date.
 
- 22 -

--------------------------------------------------------------------------------


Section 5.3.  Claim Procedure. (a) A party that seeks indemnity under this
Article V (an “Indemnified Party”) will promptly give written notice (a “Claim
Notice”) to the party from whom indemnification is sought (an “Indemnifying
Party”), whether the Liabilities sought arise from matters solely between the
parties or from Third-Party Claims. The Claim Notice must contain (i) a
description and, if known, estimated amount (the “Claimed Amount”) of any
Liabilities incurred or reasonably expected to be incurred by the Indemnified
Party, (ii) a reasonable explanation of the basis for the Claim Notice to the
extent of facts then known by the Indemnified Party, and (iii) a demand for
payment of those Liabilities. No delay or deficiency on the part of the
Indemnified Party in so notifying the Indemnifying Party will relieve the
Indemnifying Party of any liability or obligation hereunder except to the extent
of any Liabilities caused by or arising out of such failure.
 
(b)  Within 30 days after delivery of a Claim Notice, the Indemnifying Party
will deliver to the Indemnified Party a written response in which the
Indemnifying Party will either: (i) agree that the Indemnified Party is entitled
to receive all of the Claimed Amount and, in which case, the Indemnifying Party
will pay the Claimed Amount in accordance with a payment and distribution method
reasonably acceptable to the Indemnified Party; or (ii) dispute that the
Indemnified Party is entitled to receive all or any portion of the Claimed
Amount.
 
(c)  In the event that the Indemnifying Party disputes all or any portion of the
Claimed Amount, as soon as practicable but in no event later than 10 days after
the receipt of the notice referenced in Section 5.3(b)(ii), the parties will
begin the process to resolve the matter in accordance with the dispute
resolution provisions of Article X hereof. Upon ultimate resolution thereof, the
parties will take such actions as are reasonably necessary to comply with such
agreement or instructions.
 
(d)  In the event that the Indemnified Party receives notice or otherwise learns
of the assertion by a Person who is not a member of either Group of any claim or
the commencement of any Action (collectively, a “Third-Party Claim”) with
respect to which the Indemnifying Party may be obligated to provide
indemnification under this Article V, the Indemnified Party will promptly give
written notification to the Indemnifying Party of the Third-Party Claim. Such
notification will be accompanied by reasonable supporting documentation
submitted by such third party (to the extent then in the possession of the
Indemnified Party) and will describe in reasonable detail (to the extent known
by the Indemnified Party) the facts constituting the basis for such Third-Party
Claim and the amount of the claimed Liabilities; provided, however, that no
delay or deficiency on the part of the Indemnified Party in so notifying the
Indemnifying Party will relieve the Indemnifying Party of any Liability or
obligation hereunder except to the extent of any Liabilities caused by or
arising out of such failure.
 
(e)  Within 20 days after delivery of such notification, the Indemnifying Party
may, upon written notice thereof to the Indemnified Party, assume control of the
defense of such Third-Party Claim with counsel reasonably satisfactory to the
Indemnified Party. During any period in which the Indemnifying Party has not so
assumed control of such defense, the Indemnified Party will control such
defense. The party not controlling such defense (the “Non-controlling Party”)
may participate therein at its own expense; provided, however, that if the
Indemnifying Party assumes control of such defense and the Indemnified Party
concludes, upon the written opinion of counsel, that the Indemnifying Party and
the Indemnified Party have conflicting interests or different defenses available
with respect to such Third-Party Claim, the reasonable fees and expenses of
counsel to the Indemnified Party will be considered Liabilities for purposes of
this Agreement. The party controlling such defense (the “Controlling Party”)
will keep the Non-controlling Party reasonably advised of the status of such
Third-Party Claim and the defense thereof and will consider in good faith
recommendations made by the Non-controlling Party with respect thereto. The
Non-controlling Party will furnish the Controlling Party with such Information
as it may have with respect to such Third-Party Claim (including copies of any
summons, complaint or other pleading which may have been served on such party
and any written claim, demand, invoice, billing or other document evidencing or
asserting the same) and will otherwise cooperate with and assist the Controlling
Party in the defense of such Third-Party Claim.
 
- 23 -

--------------------------------------------------------------------------------


(f)  The Indemnifying Party will not agree to any settlement of, or the entry of
any judgment arising from, any such Third-Party Claim without the prior written
consent of the Indemnified Party, which consent will not be unreasonably
withheld or delayed; provided, however, that the consent of the Indemnified
Party will not be required if (A) the Indemnifying Party agrees in writing to
pay any amounts payable pursuant to such settlement or judgment, (B) such
settlement or judgment includes a full, complete and unconditional release of
the Indemnified Party from further Liability and (C) the Indemnifying Party
reasonably determines that such settlement or judgment will not subject the
Indemnified Party to the risk of an enhanced penalty in any future Action
similar to the applicable Third-Party Claim. The Indemnified Party will not
agree to any settlement of, or the entry of any judgment arising from, any such
Third-Party Claim without the prior written consent of the Indemnifying Party,
which consent will not be unreasonably withheld or delayed.
 
Section 5.4.  Limitations. (a) The amount of any Liabilities for which
indemnification is provided under this Agreement will be net of any Tax Benefit
and any amounts actually recovered by the Indemnified Party from any third
Person (including, without limitation, amounts actually recovered under
insurance policies) with respect to such Liabilities. Any Indemnifying Party
hereunder will be subrogated to the rights of the Indemnified Party upon payment
in full of the amount of the relevant indemnifiable Liabilities. An insurer who
would otherwise be obligated to pay any claim will not be relieved of the
responsibility with respect thereto or, solely by virtue of the indemnification
provision hereof, have any subrogation rights with respect thereto. If any
Indemnified Party recovers an amount from a third Person in respect of
Liabilities for which indemnification is provided in this Agreement after the
full amount of such indemnifiable Liabilities has been paid by an Indemnifying
Party or after an Indemnifying Party has made a partial payment of such
indemnifiable Liabilities and the amount received from the third Person exceeds
the remaining unpaid balance of such indemnifiable Liabilities, then the
Indemnified Party will promptly remit to the Indemnifying Party the excess (if
any) of (I) the sum of the amount theretofore paid by such Indemnifying Party in
respect of such indemnifiable Liabilities plus the amount received from the
third Person in respect thereof, less (II) the full amount of such indemnifiable
Liabilities and any previously unpaid or unreimbursed expenses (including
reasonable attorney’s fees) incurred by such Indemnified Party in collecting
such amount from such third Person.
 
(b)  Any indemnification payment made under this Agreement and any payment made
by Worldwide to Tronox pursuant to Section 3.5(a) will be characterized for Tax
purposes as a contribution or distribution made prior to the completion of the
Firm Offering or payment of an assumed or retained liability, as applicable.
 
- 24 -

--------------------------------------------------------------------------------


(c)  Notwithstanding anything to the contrary in Section 5.1 or Section 5.2,
indemnification with respect to Taxes shall be governed exclusively by the Tax
Sharing Agreement.
 
(d)  Worldwide’s and Tronox’s indemnity obligations under Sections 5.1 and 5.2
of this Agreement shall be reduced to reflect any Tax Benefit (as defined below)
realized, in the year in which the indemnity payment is required to be made or
in any prior year, by the Indemnified Party or any of its Affiliates. To the
extent that the claim with respect to which an indemnity obligation arises has
not given rise to a Tax Benefit in a prior year or in the year in which the
indemnity payment is to be made, but gives rise to a Tax Benefit in a later
year, the Indemnified Party shall pay to the Indemnifying Party the amount of
such Tax Benefit. For purposes of this Agreement, “Tax Benefit” means any
deduction, amortization, exclusion from income or other allowance that actually
reduces in cash the amount of Tax Parent, Tronox or their respective Affiliates
(as applicable) would have been required to pay (or actually increases in cash
the amount of Tax refund to which Parent, Tronox or their respective Affiliates
(as applicable) would have been entitled) in the absence of the item giving rise
to the indemnity claim. For purposes of determining the amount of any payment
due to an Indemnified Party pursuant to this Section 5.4(d), Parent, Tronox and
their respective Affiliates shall be deemed to use all other deductions,
amortizations, exclusions from income or other allowances (to the extent that
such deductions, amortizations, exclusions from income or other allowances are
entitled to be used under applicable Tax law) prior to the use of any Tax
Benefits in respect of which the Indemnifying Party is obligated to pay the
Indemnified Party hereunder.
 
(e)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS GROUP
MEMBERS BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS SUFFERED BY AN INDEMNIFIED
PARTY, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, IN CONNECTION WITH ANY
DAMAGES ARISING HEREUNDER OR THEREUNDER; PROVIDED, HOWEVER, THAT TO THE EXTENT
AN INDEMNIFIED PARTY IS REQUIRED TO PAY ANY SPECIAL, INCIDENTAL, INDIRECT,
COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS TO A PERSON WHO IS
NOT A MEMBER OF EITHER GROUP IN CONNECTION WITH A THIRD-PARTY CLAIM, SUCH
DAMAGES WILL CONSTITUTE DIRECT DAMAGES AND NOT SUBJECT TO THE LIMITATION SET
FORTH IN THIS SECTION 5.4(e).  
 
Section 5.5.  Production of Witnesses and Documents. If an Indemnifying Party
chooses to defend or to seek to compromise or settle any Third-Party Claim, the
other party shall use its commercially reasonable efforts to make available to
such Indemnifying Party, upon written request, the former, current and future
directors, officers, employees, other personnel and agents of the members of its
respective Group as witnesses and any books, records or other documents within
its control or which it otherwise has the ability to make available, to the
extent that any such person (giving consideration to business demands of such
directors, officers, employees, other personnel and agents) or books, records or
other documents may reasonably be required in connection with such defense,
settlement or compromise, or such prosecution, evaluation or pursuit, as the
case may be, and shall otherwise cooperate in such defense, settlement or
compromise, or such prosecution, evaluation or pursuit, as the case may be.
 
- 25 -

--------------------------------------------------------------------------------


ARTICLE VI
FINANCIAL PROCEDURES, CONTROLS AND REPORTING
 
Section 6.1.  Financial Information. (a) (i) Tronox will, and will cause each
other member of the Tronox Group to, maintain, as of and after the Effective
Date, disclosure controls and procedures and internal control over financial
reporting as defined in Exchange Act Rule 13a-15; (ii) Tronox will cause each of
its principal executive and principal financial officers to sign and deliver
certifications to Tronox’s periodic reports and will include the certifications
in Tronox’s periodic reports, as and when required pursuant to Exchange Act Rule
13a-14 and Item 601 of Regulation S-K of the Commission; (iii) Tronox will cause
its management to evaluate Tronox’s disclosure controls and procedures and
internal control over financial reporting (including any change in internal
control over financial reporting) as and when required pursuant to Exchange Act
Rule 13a-15; (iv) Tronox will disclose in its periodic reports filed with the
Commission information concerning Tronox management’s responsibilities for and
evaluation of Tronox’s disclosure controls and procedures and internal control
over financial reporting (including, without limitation, the annual management
report and attestation report of Tronox’s independent auditors relating to
internal control over financial reporting) as and when required under Items 307
and 308 of Regulation S-K and other applicable Commission rules; and (v) without
limiting the general application of the foregoing, Tronox will, and will cause
each other member of the Tronox Group to, maintain as of and after the Effective
Date internal systems and procedures that will provide reasonable assurance that
(A) the Financial Statements are reliable and timely prepared in accordance with
GAAP and applicable law, (B) all transactions of members of the Tronox Group are
recorded as necessary to permit the preparation of the Financial Statements, (C)
the receipts and expenditures of members of the Tronox Group are authorized at
the appropriate level within Tronox, and (D) unauthorized use or disposition of
the assets of any member of the Tronox Group that could have material effect on
the Financial Statements is prevented or detected in a timely manner.
 
(b)  Tronox will, and will cause each member of the Tronox Group to, maintain a
fiscal year that commences and ends on the same calendar days as Parent’s fiscal
year commences and ends, and to maintain monthly accounting periods that
commence and end on the same calendar days as Parent’s monthly accounting
periods commence and end.
 
(c)  No later than eight Business Days after the end of each of Tronox’s monthly
accounting periods following the Effective Date, Tronox will deliver to Parent a
consolidated income statement and balance sheet for Tronox for such period in
such format and detail as Parent may request, and no later than 12 Business Days
after the end of each of Tronox’s fiscal quarters following the Effective Date,
Tronox will deliver to Parent a consolidated statement of cash flows for Tronox
for such period in such format and detail as Parent may request.
 
- 26 -

--------------------------------------------------------------------------------


(d)  As soon as practicable, and in any event no later than the earlier of (x)
10 Business Days prior to the date on which Tronox is required to file a Form
10-Q or other document containing Quarterly Financial Statements with the
Commission for each of Tronox’s first three fiscal quarters in each fiscal year
and (y) 10 Business Days prior to the date on which Parent has notified Tronox
that Parent intends to file its Form 10-Q or other document containing quarterly
financial statements with the Commission, Tronox will deliver to Parent drafts
of the following:
 
(i)  the consolidated financial statements of the Tronox Group (and notes
thereto) for such periods and for the period from the beginning of the current
fiscal year to the end of such quarter, setting forth in each case in
comparative form for each such fiscal quarter of Tronox the consolidated figures
(and notes thereto) for the corresponding quarter and periods of the previous
fiscal year and all in reasonable detail and prepared in accordance with Article
10 of Regulation S-X and GAAP, and
 
(ii)  a discussion and analysis by Tronox’s management of the Tronox Group’s
financial condition and results of operations for such fiscal period, including,
without limitation, an explanation of any material period-to-period change and
any off-balance sheet transactions, all in reasonable detail and prepared in
accordance with Item 303(b) and 305 of Regulation S-K;
 
 provided, however, that Tronox will deliver such information at such earlier
time upon Parent’s written request with 30 days’ notice resulting from Parent’s
determination to accelerate the timing of the filing of its financial statements
with the Commission. The information set forth in (i) and (ii) above is referred
to in this Agreement as the “Quarterly Financial Statements.” No later than the
earlier of (x) three Business Days prior to the date Tronox publicly files the
Quarterly Financial Statements with the Commission or otherwise makes such
Quarterly Financial Statements publicly available or (y) three Business Days
prior to the date on which Parent has notified Tronox that Parent intends to
file Parent’s quarterly financial statements with the Commission, Tronox will
deliver to Parent the final form of its quarterly report on Form 10-Q and
certifications thereof by Tronox’s principal executive and financial officers in
substantially the forms required under Commission rules for periodic reports and
in form and substance satisfactory to Parent; provided, however, that Tronox may
continue to revise such quarterly report on Form 10-Q prior to the filing
thereof in order to make corrections and non-substantive changes which
corrections and changes will be delivered by Tronox to Parent as soon as
practicable, and in any event within eight hours thereafter; provided, further,
that Parent’s and Tronox’s financial Representatives will actively consult with
each other regarding any changes (whether or not substantive) which Tronox may
consider making to its quarterly report on Form 10-Q and related disclosures
during the three Business Days immediately prior to any anticipated filing with
the Commission, with particular focus on any changes which would have an effect
upon Parent’s financial statements or related disclosures. In addition to the
foregoing, no quarterly report on Form 10-Q or any other document that refers,
or contains information not previously publicly disclosed with respect to the
ownership of Tronox by Parent, the separation of Tronox from Parent or the
Exchange or Distribution will be filed with the Commission or otherwise made
public by any Tronox Group member without the prior written consent of Parent.
Notwithstanding anything to the contrary in this Section 6.1(d), Tronox will use
its commercially reasonable efforts to file its quarterly report on Form 10-Q
with the Commission on the same date that Parent files Parent’s quarterly
financial statements with the Commission unless otherwise required by applicable
law.
 
(e)  As soon as practicable, and in any event no later than
 
- 27 -

--------------------------------------------------------------------------------


(i)  the earlier of (x) 15 Business Days prior to the date on which Tronox is
required to file a Form 10-K or other document containing its Annual Financial
Statements with the Commission and (y) 15 Business Days prior to the date on
which Parent has notified Tronox that Parent intends to file its Form 10-K or
other document containing annual financial statements with the Commission,
Tronox will deliver to Parent (A) any financial and other information and data
with respect to the Tronox Group and their business, properties, financial
position, results of operations and prospects as is reasonably requested by
Parent in connection with the preparation of Parent’s financial statements and
annual report on Form 10-K and (B) a discussion and analysis by Tronox’s
management of the Tronox Group’s financial condition and results of operations
for such year, including, without limitation, an explanation of any material
period-to-period change and any off-balance sheet transactions, all in
reasonable detail and prepared in accordance with Items 303(a) and 305 of
Regulation S-K; and
 
(ii)  the earlier of (x) 7 Business Days prior to the date on which Tronox is
required to file a Form 10-K or other document containing its Annual Financial
Statements with the Commission and (y) 7 Business Days prior to the date on
which Parent has notified Tronox that Parent intends to file its Form 10-K or
other document containing annual financial statements with the Commission,
Tronox will deliver to Parent, drafts of the consolidated financial statements
of the Tronox Group (and notes thereto) for such year, setting forth in each
case in comparative form the consolidated figures (and notes thereto) for the
previous fiscal years and all in reasonable detail and prepared in accordance
with Regulation S-X and GAAP.
 
The information set forth in (i) and (ii) above is referred to in this Agreement
as the “Annual Financial Statements.” Tronox will deliver to Parent all
revisions to such drafts as soon as any such revisions are prepared or made. No
later than the earlier of (A) five Business Days prior to the date Tronox
publicly files the annual report on Form 10-K with the Commission or otherwise
makes such annual report on Form 10-K publicly available or (B) five Business
Days prior to the date on which Parent has notified Tronox that Parent intends
to file the Parent Annual Statements (as defined below) with the Commission,
Tronox will deliver to Parent the final form of its annual report on Form 10-K
and certifications thereof by Tronox’s principal executive and financial
officers in substantially the forms required under Commission rules for periodic
reports and in form and substance satisfactory to Parent; provided, however,
that Tronox may continue to revise such annual report on Form 10-K prior to the
filing thereof in order to make corrections and non-substantive changes which
corrections and changes will be delivered by Tronox to Parent as soon as
practicable, and in any event within eight hours thereafter; provided, further,
that Parent and Tronox financial Representatives will consult actively with each
other regarding any changes (whether or not substantive) which Tronox may
consider making to its annual report on Form 10-K and related disclosures during
the three Business Days immediately prior to any anticipated filing with the
Commission, with particular focus on any changes which would have an effect upon
Parent’s financial statements or related disclosures. In addition to the
foregoing, no annual report on Form 10-K or any other document that refers, or
contains information not previously publicly disclosed with respect, to the
ownership of Tronox by Parent, the separation of Tronox from Parent or the
Exchange or Distribution will be filed with the Commission or otherwise made
public by any Tronox Group member without the prior written consent of Parent.
In any event, Tronox will deliver to Parent, no later than three days prior to
the date on which Parent has notified Tronox that Parent intends to file the
Parent Annual Statements with the Commission, the final form of the annual
report on Form 10-K accompanied by an opinion on the annual financial statements
included therein by Tronox’s independent certified public accountants.
Notwithstanding anything to the contrary in this Section 6.1(e), Tronox will use
its commercially reasonable efforts to file its Annual Financial Statements with
the Commission on the same date that Parent files the Parent Annual Statements
with the Commission unless otherwise required by applicable law.
 
- 28 -

--------------------------------------------------------------------------------


(f)  Tronox will deliver to Parent all Quarterly and Annual Financial Statements
of each Tronox Affiliate that is itself required to file financial statements
with the Commission or otherwise make such financial statements publicly
available, with such financial statements to be provided in the same manner and
detail and on the same time schedule as those financial statements of Tronox
required to be delivered to Parent pursuant to this Section 6.1.
 
(g)  With reasonable promptness, Tronox will deliver to Parent such additional
financial and other information and data with respect to the Tronox Group and
their business, properties, financial positions, results of operations and
prospects as from time to time may be reasonably requested by Parent.
 
Section 6.2.  Conformity with Parent Financial Presentation. All information
provided by any Tronox Group member to Parent or filed with the Commission
pursuant to Section 6.1(a) through (g) inclusive will be consistent in terms of
detail and otherwise with Parent’s policies with respect to the application of
GAAP and practices in effect on the Effective Date with respect to the provision
of such financial information by such Tronox Group member to Parent (and, where
appropriate, as presently presented in financial reports to the Board), with
such changes therein as may be requested by Parent from time to time consistent
with changes in such accounting principles and practices.
 
Section 6.3.  Tronox Reports Generally. Each Tronox Group member that files
information with the Commission will deliver to Parent the following:
 
(a)  substantially final drafts, as soon as the same are prepared, of (x) all
reports, notices and proxy and information statements to be sent or made
available by such Tronox Group member to its respective security holders, (y)
all regular, periodic and other reports to be filed or furnished under Sections
13, 14 and 15 of the Exchange Act (including Reports on Forms 10-K, 10-Q and 8-K
and Annual Reports to Stockholders), and (z) all registration statements and
prospectuses to be filed by such Tronox Group member with the Commission or any
securities exchange pursuant to the listed company manual (or similar
requirements) of such exchange (collectively, the documents identified in
clauses (x), (y) and (z) are referred to in this Agreement as “Tronox Public
Documents”), and
 
(b)  as soon as practicable, but in no event later than four Business Days
(other than with respect to 8-Ks) prior to the earliest of the dates the same
are printed, sent or filed, current drafts of all such Tronox Public Documents
and, with respect to 8-Ks, as soon as practicable, but in no event later than
two Business Days prior to the earliest of the dates the same are printed, sent
or filed;
 
- 29 -

--------------------------------------------------------------------------------


provided, however, that, in each case, Tronox may continue to revise such Tronox
Public Documents prior to the filing thereof in order to make corrections and
non-substantive changes which corrections and changes will be delivered by
Tronox to Parent as soon as practicable, and in any event within eight hours
thereafter; provided, further, that Parent and Tronox financial Representatives
will consult actively with each other regarding any changes (whether or not
substantive) which Tronox may consider making to any of its Tronox Public
Documents and related disclosures prior to any anticipated filing with the
Commission, with particular focus on any changes which would have an effect upon
Parent’s financial statements or related disclosures. In addition to the
foregoing, no Tronox Public Document or any other document which refers, or
contains information not previously publicly disclosed with respect, to the
ownership of Tronox by Parent, the separation of Tronox from Parent or the
Exchange or Distribution will be filed with the Commission or otherwise made
public by any Tronox Group member without the prior written consent of Parent.
 
Section 6.4.  Budgets and Financial Projections. Tronox will, as promptly as
practicable, deliver to Parent copies of all annual and other budgets and
financial projections (consistent in terms of format and detail and otherwise
required by Parent) relating to Tronox on a consolidated basis and will provide
Parent an opportunity to meet with management of Tronox to discuss such budgets
and projections.
 
Section 6.5.  Press Releases and Similar Information. Tronox and Parent will
consult with each other as to the timing of their annual and quarterly earnings
releases and any interim financial guidance for a current or future period and
will give each other the opportunity to review the information therein relating
to the Tronox Group and to comment thereon. Parent and Tronox will make
reasonable efforts to issue their respective annual and quarterly earnings
releases at approximately the same time on the same date. No later than eight
hours prior to the time and date that a party intends to publish its regular
annual or quarterly earnings release or any financial guidance for a current or
future period, such party will deliver to the other party copies of
substantially final drafts of all press releases and other statements to be made
available by any member of that party’s Group to employees of any member of that
party’s Group or to the public concerning any matters that could be reasonably
likely to have a material financial impact on the earnings, results of
operations, financial condition or prospects of any Tronox Group member. In
addition, prior to the issuance of any such press release or public statement
that meets the criteria set forth in the preceding two sentences, the issuing
party will consult with the other party regarding any changes (other than
typographical or other similar minor changes) to such substantially final
drafts. Immediately following the issuance thereof, the issuing party will
deliver to the other party copies of final drafts of all press releases and
other public statements.
 
Section 6.6.  Cooperation on Parent Filings. (a) Tronox will cooperate fully,
and cause Tronox’s Auditors to cooperate fully, with Parent to the extent
requested by Parent in the preparation of Parent’s public earnings or other
press releases, Quarterly Reports on Form 10-Q, Annual Reports to Stockholders,
Annual Reports on Form 10-K, any Current Reports on Form 8-K and any other
proxy, information and registration statements, reports, notices, prospectuses
and any other filings made by Parent with the Commission, any national
securities exchange or otherwise made publicly available (collectively, the
“Parent Public Filings”).
 
- 30 -

--------------------------------------------------------------------------------


(b)  Tronox agrees to provide to Parent all information that Parent reasonably
requests in connection with any Parent Public Filings or that, in the judgment
of Parent’s legal department, is required to be disclosed or incorporated by
reference therein under any law, rule or regulation. Tronox will provide such
information in a timely manner on the dates requested by Parent (which may be
earlier than the dates on which Tronox otherwise would be required hereunder to
have such information available) to enable Parent to prepare, print and release
all Parent Public Filings on such dates as Parent will determine but in no event
later than as required by applicable law. Tronox will use its commercially
reasonable efforts to cause Tronox’s Auditors to consent to any reference to
them as experts in any Parent Public Filings required under any law, rule or
regulation.
 
(c)  If and to the extent requested by Parent, Tronox diligently and promptly
will review all drafts of such Parent Public Filings and prepare in a diligent
and timely fashion any portion of such Parent Public Filing pertaining to
Tronox.
 
(d)  Prior to any printing or public release of any Parent Public Filing, an
appropriate executive officer of Tronox will, if requested by Parent, certify
that the information relating to any Tronox Group member or the business
conducted by any Tronox Group member in such Parent Public Filing is accurate,
true, complete and correct in all material respects.
 
(e)  Unless required by law, rule or regulation, Tronox will not release
publicly any financial or other information which conflicts with the information
with respect to any Tronox Group member or the business conducted by any Tronox
Group member that is included in any Parent Public Filing without Parent’s prior
written consent. Prior to the release or filing thereof, Parent will provide
Tronox with a draft of any portion of a Parent Public Filing containing
information relating to the Tronox Group and will give Tronox an opportunity to
review such information and comment thereon; provided, that Parent will
determine in its sole and absolute discretion the final form and content of all
Parent Public Filings.
 
Section 6.7.  Termination of Article VI. The provisions of this Article VI shall
apply for as long as Parent is required to consolidate the results of operations
and financial position of Tronox and any other members of the Tronox Group or to
account for its investment in Tronox under the equity method of accounting
(determined in accordance with GAAP and consistent with Commission reporting
requirements).
 
ARTICLE VII
AUDITORS AND ACCOUNTING
 
Section 7.1.  Auditors and Audits; Annual Statements and Accounting. (a) Unless
required by law, Tronox will not select a different accounting firm than Ernst &
Young LLP (or its affiliate accounting firms) (unless so directed by Parent in
accordance with a change by Parent in its accounting firm) to serve as its (and
the Tronox Affiliates’) independent certified public accountants (“Tronox’s
Auditors”) without Parent’s prior written consent (which will not be
unreasonably withheld); provided, however, that, to the extent any such Tronox
Affiliates are currently using a different accounting firm to serve as their
independent certified public accountants, such Tronox Affiliates may continue to
use such accounting firm provided such accounting firm is reasonably
satisfactory to Parent.
 
- 31 -

--------------------------------------------------------------------------------


(b)  Tronox will use its commercially reasonable efforts to enable Tronox’s
Auditors to complete their audit such that they will date their opinion on the
Annual Financial Statements on the same date that Parent’s independent certified
public accountants (“Parent’s Auditors”) date their opinion on Parent’s audited
annual financial statements (the “Parent Annual Statements”), and to enable
Parent to meet its timetable for the printing, filing and public dissemination
of the Parent Annual Statements, all in accordance with Article VI hereof and as
required by applicable law.
 
(c)  Tronox will provide to Parent on a timely basis all information that Parent
reasonably requires to meet its schedule for the preparation, printing, filing,
and public dissemination of the Parent Annual Statements in accordance with
Article VI hereof and as required by applicable law. Without limiting the
generality of the foregoing, Tronox will provide all required financial
information with respect to the Tronox Group to Tronox’s Auditors in a
sufficient and reasonable time and in sufficient detail to permit Tronox’s
Auditors to take all steps and perform all reviews necessary to provide
sufficient assistance to Parent’s Auditors with respect to information to be
included or contained in the Parent Annual Statements.
 
(d)  Tronox will authorize Tronox’s Auditors to make available to Parent’s
Auditors both the personnel who performed, or are performing, the annual audit
of Tronox and work papers related to the annual audit of Tronox, in all cases
within a reasonable time prior to Tronox’s Auditors’ opinion date, so that
Parent’s Auditors are able to perform the procedures they consider necessary to
take responsibility for the work of Tronox’s Auditors as it relates to Parent’s
Auditors’ report on Parent’s statements, all within sufficient time to enable
Parent to meet its timetable for the printing, filing and public dissemination
of the Parent Annual Statements.
 
(e)  If Parent determines in good faith that there may be some inaccuracy in a
Tronox Group member’s financial statements or deficiency in a Tronox Group
member’s internal accounting controls or operations that could materially impact
Parent’s financial statements, at Parent’s request, Tronox will provide Parent’s
internal auditors with access to the Tronox Group’s books and records so that
Parent may conduct reasonable audits relating to the financial statements
provided by Tronox under this Agreement as well as to the internal accounting
controls and operations of the Tronox Group.
 
Section 7.2.  Notice of Changes. Subject to Section 7.1, Tronox will give Parent
as much prior notice as reasonably practicable of any proposed determination of,
or any significant changes in, Tronox’s accounting estimates or accounting
principles from those in effect on the Effective Date. Tronox will consult with
Parent and, if requested by Parent, Tronox will consult with Parent’s Auditors
with respect thereto. Tronox will not make any such determination or changes
without Parent’s prior written consent if such a determination or a change would
be sufficiently material to be required to be disclosed in Tronox’s or Parent’s
financial statements as filed with the Commission or otherwise publicly
disclosed therein.
 
Section 7.3.  Accounting Changes Requested by Parent. Notwithstanding Section
7.2 above, Tronox will make any changes in its accounting estimates or
accounting principles that reasonably are requested by Parent in order for
Tronox’s accounting practices and principles to be consistent with those of
Parent.
 
- 32 -

--------------------------------------------------------------------------------


Section 7.4.  Special Reports of Deficiencies or Violations. Tronox will report
in reasonable detail to Parent the following events or circumstances promptly
after any executive officer of Tronox or any member of the Tronox Board of
Directors becomes aware of such matter:
 
(a)  all significant deficiencies and material weaknesses in the design or
operation of internal control over financial reporting which are reasonably
likely to adversely affect Tronox’s ability to record, process, summarize and
report financial information;
 
(b)  any fraud, whether or not material, that involves management or other
employees who have a significant role in Tronox’s internal control over
financial reporting;
 
(c)  any illegal act within the meaning of Section 10A(b) and (f) of the
Exchange Act; and
 
(d)  any report of a material violation of law that an attorney representing any
Tronox Group member has formally made to any officers or directors of Tronox
pursuant to the Commission’s attorney conduct rules (17 C.F.R. Part 205).
 
Section 7.5.  Termination of Article VII. The provisions of this Article VII
shall apply for as long as Parent is required to consolidate the results of
operations and financial position of Tronox and any other members of the Tronox
Group or to account for its investment in Tronox under the equity method of
accounting (determined in accordance with GAAP and consistent with Commission
reporting requirements).
 
ARTICLE VIII
CORPORATE GOVERNANCE
 
Section 8.1.  Stockholder Voting Rights. For as long as the Parent Group owns
beneficially shares representing at least a majority of the total voting power
of all classes of the then outstanding shares of capital stock of Tronox
entitled to vote generally in the election of directors (the “Tronox Voting
Stock”), then the Amended and Restated Certificate of Incorporation and By-laws
of Tronox shall provide that:
 
(i)  any director or the entire Tronox Board of Directors may be removed from
office at any time with or without cause, but only by the affirmative vote of
the holders of at least a majority of the total voting power of the Tronox
Voting Stock;
 
(ii)  any vacancies on the Tronox Board of Directors caused by an action of the
stockholders shall be filled by the affirmative vote of the holders of at least
a majority of the total voting power of the Tronox Voting Stock;
 
(iii)  the affirmative vote of the holders of at least a majority of the total
voting power of the Tronox Voting Stock shall be required to alter, amend or
repeal any provision of the Certificate of Incorporation or the Bylaws (as each
may be amended from time to time) of Tronox;
 
(iv)  any action required or permitted to be taken at any annual or special
meeting of Tronox stockholders may be taken without a meeting, without prior
notice and without a vote, if a consent in writing, setting forth the action so
taken, shall be signed by the holders of outstanding capital stock having not
less than the minimum number of votes that would be necessary to authorize or
take such action at a meeting at which all shares of capital stock entitled to
vote thereon were present and voted; and
 
- 33 -

--------------------------------------------------------------------------------


(v)  special meetings of Tronox stockholders may be called by Parent.
 
Section 8.2.  Corporate Governance. (a) Tronox will not, without the prior
written consent of Parent (which Parent may withhold in its sole and absolute
discretion), take, or cause to be taken, directly or indirectly, any action,
including making or failing to make any election under the law of any state,
which has the effect, directly or indirectly, of restricting or limiting the
ability of Parent freely to sell, transfer, assign, pledge or otherwise dispose
of shares of Tronox Class B Common Stock or would restrict or limit the rights
of any transferee of Parent as a holder of Tronox Class B Common Stock. Without
limiting the generality of the foregoing, Tronox will not, without the prior
written consent of Parent (which Parent may withhold in its sole and absolute
discretion), take any action, or take any action to recommend to its
stockholders any action, which would, among other things, limit the legal rights
of, or deny any benefit to, Parent as a Tronox stockholder either (i) solely as
a result of the amount of Tronox Class B Common Stock owned by Parent or (ii) in
a manner not applicable to Tronox stockholders generally.
 
(b)  Tronox shall not, without the prior written consent of Parent (which it may
withhold in its sole and absolute discretion), issue any shares of Tronox
capital stock or any rights, warrants or options to acquire Tronox capital stock
(including, without limitation, securities convertible into or exchangeable for
Tronox capital stock), if after giving effect to such issuances and considering
all of the shares of Tronox capital stock acquirable pursuant to such rights,
warrants and options to be outstanding on the date of such issuance (whether or
not then exercisable), Parent would own directly or indirectly less than (i) a
majority of the outstanding shares of Tronox Common Stock (on a fully-diluted
basis) or (ii) 80% of the total voting power of all classes of the then
outstanding Tronox Voting Stock; provided that the restriction contained in
Section 8.2(b)(i) shall not apply to any shares of Tronox Common Stock or any
options to acquire Tronox Common Stock issued to directors, officers or
employees of Tronox in connection with the performance of services unless, after
giving effect to such issuance, any such director, officer or employee would own
5% or more of the outstanding shares of Tronox Common Stock (on a fully diluted
basis). Tronox shall not, without the prior written consent of Parent (which it
may withhold in its sole discretion and absolute discretion) issue any share of
non-voting capital stock of Tronox.
 
(c)  To the extent that Parent is a party to any agreements that provide that
certain actions or inactions of Parent Affiliates (which for purposes of such
agreement includes any member of the Tronox Group) may result in Parent being in
breach of or in default under such agreements and Parent has advised Tronox of
the existence, and has furnished Tronox with copies, of such agreements (or the
relevant portions thereof), Tronox will not take or fail to take, as applicable,
and Tronox will cause the other members of the Tronox Group not to take or fail
to take, as applicable, any actions that reasonably could result in Parent being
in breach of or in default under any such agreement. The parties acknowledge and
agree that from time to time Parent may in good faith (and not solely with the
intention of imposing restrictions on Tronox pursuant to this covenant) enter
into additional agreements or amendments to existing agreements that provide
that certain actions or inactions of Parent Subsidiaries or Affiliates
(including, for purposes of this Section 8.2(c), members of the Tronox Group)
may result in Parent being in breach of or in default under such agreements. In
such event, provided Parent has notified Tronox of such additional agreements or
amendments to existing agreements, Tronox will not thereafter take or fail to
take, as applicable, and Tronox will cause the other members of the Tronox Group
not to take or fail to take, as applicable, any actions that reasonably could
result in Parent being in breach of or in default under any such additional
agreements or amendments to existing agreements. Parent acknowledges and agrees
that Tronox will not be deemed in breach of this Section 8.2(c) to the extent
that, prior to being notified by Parent of an additional agreement or an
amendment to an existing agreement pursuant to this Section 8.2(c), a Tronox
Group member already has taken or failed to take one or more actions that would
otherwise constitute a breach of this Section 8.2(c) had such action(s) or
inaction(s) occurred after such notification; provided, that Tronox does not,
after notification by Parent, take any further action or fail to take any action
that contributes further to such breach or default. Tronox agrees that any
Information provided to it pursuant to this Section 8.2(c) will constitute
Information that is subject to Tronox’s obligations under Article IX of this
Agreement.
 
- 34 -

--------------------------------------------------------------------------------


(d)  The provisions of this Section 8.2 shall apply for so long as the Parent
Group owns beneficially shares representing at least a majority of total voting
power of the Tronox Voting Stock; provided that the provisions of Section 8.2(b)
shall apply for so long as Parent or Worldwide owns a majority of the Tronox
Common Stock.
 
Section 8.3.  Charter, Bylaws and other Governance Documents. At or prior to the
Closing Date, Parent and Tronox each shall take all actions that may be required
to provide for the adoption by Tronox of the Amended and Restated Certificate of
Incorporation of Tronox, substantially in the form attached as Exhibit B, the
Amended and Restated Bylaws of Tronox, substantially in the form attached as
Exhibit C and the Rights Agreement of Tronox, substantially in the form attached
as Exhibit D.
 
Section 8.4.  Incurrence of Indebtedness. (a) Tronox covenants and agrees that
after the consummation of the Initial Public Offering and through the Separation
Date, Tronox will not, and Tronox will not permit any other member of the Tronox
Group to, without Parent’s prior written consent (which Parent may withhold in
its sole and absolute discretion), directly or indirectly, incur any
Indebtedness.
 
(b)  Tronox hereby covenants and agrees that, for so long as Tronox constitutes
a “subsidiary,” as such term is defined, any Contract pursuant to which any
member of the Parent Group is a party with respect to Indebtedness incurred by
Parent or any member of the Parent Group, Tronox will not, and Tronox will not
permit any other member of the Tronox Group to, without Parent’s prior written
consent (which Parent may withhold in its sole and absolute discretion), create,
incur, assume or suffer to exist any Indebtedness if the incurrence of such
Indebtedness would cause Parent to be in breach of or in default under such
Contract the existence of which Parent has advised Tronox and of which Parent
has furnished Tronox a copy, or if the incurrence of such Tronox Indebtedness
would be reasonably likely to adversely impact the credit rating of any
Indebtedness of Parent.
 
(c)  In order to implement this Section 8.4, Tronox will notify Parent in
writing at least 45 days prior to the time it or any other member of the Tronox
Group contemplates incurring any Indebtedness and will either (i) demonstrate to
Parent’s satisfaction that this Section 8.4 will not be violated by such
proposed Indebtedness or (ii) obtain Parent’s prior written consent to the
incurrence of such proposed Indebtedness. Any such written notification from
Tronox to Parent will include documentation of any existing Indebtedness of the
Tronox Group and estimated Indebtedness of the Tronox Group after giving effect
to such proposed incurrence of such Indebtedness. Parent will have the right to
verify the accuracy of such information and Tronox will cooperate fully with
Parent in such effort (including, without limitation, by providing Parent with
access to the working papers and underlying documentation related to any
calculations used in determining such information).
 
- 35 -

--------------------------------------------------------------------------------


ARTICLE IX
EXCHANGE OF INFORMATION; CONFIDENTIALITY; COOPERATION IN ACTIONS
 
Section 9.1.  Agreement for Exchange of Information; Archives. (a) Each of
Parent and Tronox, on behalf of its respective Group, agrees to provide, or
cause to be provided, to the other Group, at any time before or after the
Separation Date, as soon as reasonably practicable after written request
therefor, any Information in the possession or under the control of such
respective Group which the requesting party reasonably needs (i) to comply with
reporting, disclosure, filing or other requirements imposed on the requesting
party (including under applicable securities or tax laws) by a Governmental
Authority having jurisdiction over the requesting party, (ii) for use in any
other judicial, regulatory, administrative, tax or other proceeding or in order
to satisfy audit, accounting, claims, regulatory, litigation, tax or other
similar requirements, in each case other than claims or allegations that one
party to this Agreement has against the other, or (iii) subject to the foregoing
clause (ii), to comply with its obligations under this Agreement or any
Ancillary Agreement; provided, however, that in the event that any party
determines that any such provision of Information could be commercially
detrimental, violate any law or agreement, or waive any attorney-client
privilege, the parties shall take all reasonable measures to permit the
compliance with such obligations in a manner that avoids any such harm or
consequence.
 
(b)  After the Closing Date, each of the Parent Group on the one hand, and the
Tronox Group on the other hand, shall provide to such other Group reasonable
access during regular business hours (as in effect from time to time) to
Information that relates to the business and operations of such Group that are
located in archives retained or maintained by such other Group. Each Group may,
at their own expense, obtain copies of, and shall have reasonable access to,
such Information for bona fide business purposes.
 
Section 9.2.  Ownership of Information. Any Information owned by one Group that
is provided to a requesting party pursuant to Section 9.1 shall be deemed to
remain the property of the providing party. Unless specifically set forth herein
or in any Ancillary Agreement, nothing contained in this Agreement shall be
construed as granting or conferring rights of license or otherwise in any such
Information.
 
Section 9.3.  Compensation for Providing Information. The party requesting
Information agrees to reimburse the other party for the reasonable out-of-pocket
costs paid to third parties, if any, of creating, gathering and copying such
Information, to the extent that such costs are incurred for the benefit of the
requesting party. Except as may be otherwise specifically provided elsewhere in
this Agreement or in any Ancillary Agreement, such costs shall be computed in
accordance with the providing party’s standard methodology and procedures.
 
- 36 -

--------------------------------------------------------------------------------


Section 9.4.  Record Retention. To facilitate the possible exchange of
Information pursuant to this Article IX and other provisions of this Agreement
and the Ancillary Agreements after the Separation Date, the parties agree to use
their commercially reasonable efforts to retain all Information in their
respective possession or control on the Separation Date in accordance with the
policies of Parent as in effect on the Closing Date or such other policies as
may be reasonably adopted by the appropriate party after the Closing Date. No
party will destroy, or permit any members of its Group to destroy, any
Information that the other party may have the right to obtain pursuant to this
Agreement prior to the third anniversary of the date hereof without first using
its commercially reasonable efforts to notify the other party of the proposed
destruction and giving the other party the opportunity to take possession of
such information prior to such destruction; provided, however, that in the case
of any Information relating to Taxes, employee benefits or any Environmental
Law, such period shall be extended to the expiration of the applicable statute
of limitations (giving effect to any extensions thereof).
 
Section 9.5.  Limitations of Liability. No party shall have any liability to any
other party in the event that any Information exchanged or provided pursuant to
this Agreement that is an estimate or forecast, or that is based on an estimate
or forecast, is found to be inaccurate in the absence of willful misconduct by
the party providing such Information. No party shall have any liability to any
other party if any Information is destroyed after commercially reasonable
efforts have been taken by such party to comply with the provisions of Section
9.4.
 
Section 9.6.  Other Agreements Providing for Exchange of Information. The rights
and obligations granted under this Article IX are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange,
retention or confidential treatment of Information set forth in any Ancillary
Agreement.
 
Section 9.7.  Confidentiality. (a) Subject to Section 9.8, each of Parent and
Tronox, on behalf of itself and each member of its respective Group, agrees to
hold, and to cause its respective directors, officers, employees, agents,
accountants, counsel and other advisors and representatives to hold, in strict
confidence, with at least the same degree of care that applies to Parent's
confidential and proprietary information pursuant to policies in effect as of
the Closing Date, all Information concerning each such other Group that is
either in its possession (including Information in its possession prior to the
date hereof, the Closing Date or the Separation Date) or furnished by any such
other Group or its respective directors, officers, employees, agents,
accountants, counsel and other advisors and representatives at any time pursuant
to this Agreement, any Ancillary Agreement or otherwise, and shall not use any
such Information other than for such purposes as shall be expressly permitted
hereunder or thereunder, except, in each case, to the extent that such
Information has been (i) in the public domain through no fault of such party or
any member of such party’s Group or any of their respective directors, officers,
employees, agents, accountants, counsel and other advisors and representatives,
(ii) later lawfully acquired from other sources by such party (or any member of
such party's Group) which sources are not themselves bound by a confidentiality
obligation, or (iii) independently generated without reference to any
proprietary or confidential Information of the other party.
 
- 37 -

--------------------------------------------------------------------------------


(b)  Each party agrees not to release or disclose, or permit to be released or
disclosed, any such Information to any other Person, except its directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives who need to know such Information (who shall be advised of their
obligations hereunder with respect to such Information), except in compliance
with Section 9.8. Without limiting the foregoing, when any Information is no
longer needed for the purposes contemplated by this Agreement or any Ancillary
Agreement, each party will promptly after request of the other party either
return to the other party all Information in a tangible form (including all
copies thereof and all notes, extracts or summaries based thereon) or certify to
the other party that it has destroyed such Information (and such copies thereof
and such notes, extracts or summaries based thereon).
 
(c)  In furtherance and not in limitation of the obligations set forth in this
Section 9.7, each of Parent and Tronox shall, and shall cause members of their
respective Group to, remove and destroy any hard drives or other electronic data
storage devices from any computer or server that is reasonably likely to contain
Information that is protected by this Section 9.7 and that is transferred or
sold to a third party or otherwise disposed of following the Closing Date.
 
Section 9.8.  Protective Arrangements. In the event that any party or any member
of its Group either determines on the advice of its counsel that it is required
to disclose any Information pursuant to applicable law or receives any demand
under lawful process or from any Governmental Authority to disclose or provide
Information of any other party (or any member of any other party's Group) that
is subject to the confidentiality provisions hereof, such party shall notify the
other party prior to disclosing or providing such Information and shall
cooperate at the expense of the requesting party in seeking any reasonable
protective arrangements requested by such other party. Subject to the foregoing,
the Person that received such request may thereafter disclose or provide
Information to the extent required by such law (as so advised by counsel) or by
lawful process or such Governmental Authority.
 
Section 9.9.  Cooperation with respect to Actions. (a) Without limiting the
foregoing, the parties shall cooperate and consult to the extent reasonably
necessary with respect to any Actions. Without limiting any provision of this
Section, each of the parties agrees to cooperate, and to cause each member of
its respective Group to cooperate, with each other in the defense of any
infringement or similar claim with respect any intellectual property and shall
not claim to acknowledge, or permit any member of its respective Group to claim
to acknowledge, the validity or infringing use of any intellectual property of a
third Person in a manner that would hamper or undermine the defense of such
infringement or similar claim.
 
(b)  In connection with any matter contemplated by this Section 9.9, the parties
will enter into a mutually acceptable joint defense agreement so as to maintain,
to the extent practicable, any applicable attorney-client privilege or work
product immunity of any member of any Group.
 
- 38 -

--------------------------------------------------------------------------------


(c)  After the Closing Date, except in the case of an adversarial Action by one
party against another party, each party hereto shall use its commercially
reasonable efforts to make available to each other party, upon written request,
the former, current and future directors, officers, employees, other personnel
and agents of the members of its respective Group as witnesses and any books,
records or other documents within its control or which it otherwise has the
ability to make available, to the extent that any such person (giving
consideration to business demands of such directors, officers, employees, other
personnel and agents) or books, records or other documents may reasonably be
required in connection with any Action in which the requesting party may from
time to time be involved, regardless of whether such Action is a matter with
respect to which indemnification may be sought hereunder. The requesting party
shall bear all costs and expenses in connection therewith.
 
ARTICLE X
DISPUTE RESOLUTION
 
Section 10.1.  Disputes. The parties shall attempt to finally resolve any claim,
controversy, or dispute arising out of or relating to this Agreement, or the
threatened, alleged or actual breach or default thereof by either party, as
hereinafter set forth. The resolution procedures shall be invoked when either
party sends a written notice to the other party of the occurrence of a claim,
controversy or dispute, or of the threatened, alleged or actual breach of this
Agreement. The notice shall describe the nature of the dispute and the party’s
position with respect to such dispute. The parties shall expeditiously schedule
consultations or a meeting between knowledgeable representatives designated by
each party in an effort to resolve the dispute informally. Such consultations or
meetings shall in no event occur later than 10 days after delivery of the
written notice by a party under this Section 10.1. If the parties are unable to
resolve the dispute within 15 days after consultations commence, the dispute
shall be submitted in writing to an appropriate executive officer of each party.
The executive officers shall attempt to resolve any dispute submitted to them
for resolution in accordance with this Section 10.1 through consultation and
negotiation, within 30 days after such submittal (or such longer period as may
be mutually agreed by the parties). The executive officers may request the
assistance of an independent mediator if they believe that such a mediator would
be of assistance to the efficient resolution of the dispute.
 
ARTICLE XI
OTHER OBLIGATIONS OF THE PARTIES
 
Section 11.1.  Further Assurances. (a) In addition to the actions specifically
provided for elsewhere in this Agreement, each of the parties hereto shall use
its commercially reasonable efforts, prior to, on and after the Closing Date, to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things, reasonably necessary, proper or advisable under applicable laws,
regulations and agreements to consummate and make effective the transactions
contemplated by this Agreement and the Ancillary Agreements.
 
(b)  Without limiting the foregoing, prior to, on and after the Closing Date,
each party hereto shall cooperate with the other party, and without any further
consideration, but at the expense of the requesting party, to execute and
deliver, or use its commercially reasonable efforts to cause to be executed and
delivered, all instruments, including instruments of conveyance, assignment and
transfer, and to make all filings with, and to obtain all Consents of, any
Governmental Authority or any other Person under any permit, license, agreement,
indenture or other instrument (including any Consents or Governmental
Approvals), and to take all such other actions as such party may reasonably be
requested to take by any other party hereto from time to time, consistent with
the terms of this Agreement and the Ancillary Agreements, in order to effectuate
the provisions and purposes of this Agreement and the Ancillary Agreements and
the other transactions contemplated hereby and thereby.
 
- 39 -

--------------------------------------------------------------------------------


Section 11.2.  Restrictions on Business Activities. (a) For the period beginning
on the Separation Date and ending on the fourth anniversary of the Separation
Date, Parent agrees that neither it nor any member of the Parent Group will
engage in, directly, by joint venture, or otherwise, or be the owner of a
business entity that primarily engages in, the manufacture and sale of titanium
dioxide pigment (such business, a “Competitive Business”).
 
(b)  The restrictions contained in Section 11.2 shall not:
 
(i)  prohibit Parent or any member of the Parent Group from holding less than 5%
of the outstanding capital stock of any publicly traded corporation;
 
(ii)  prohibit or otherwise restrict Parent or any member of the Parent Group
from acquiring an interest, by joint venture, merger or other business
combination, in a business (the “Acquired Business”) that includes a Competitive
Business so long as the aggregate revenues derived by the Competitive Business
included in the Acquired Business during the four most recently completed fiscal
quarters for such Acquired Business prior to the date on which the definitive
agreement for the acquisition of the Acquired Business is entered into do not
exceed 10% of the aggregate revenues derived by the Acquired Business during
such four fiscal quarters;
 
(iii)  be deemed to apply to any Person that is not a member of the Parent Group
at the time of the entering into a transaction contemplated by clauses (A), (B)
or (C) of this clause (iii) that (A) acquires the capital stock or other equity
securities of Parent or any member of the Parent Group, (B) acquires all or
substantially all of the assets of Parent or any member of the Parent Group, or
(C) consummates any merger, consolidation, business combination, share exchange,
reorganization or similar transaction involving Parent or any member of the
Parent Group, in each case where immediately after giving effect to such
transaction such Person or Person’s stockholders own more than 50% of the
outstanding shares of common stock or economic interests of the surviving,
resulting, successor or purchasing entity (each of clauses (A)-(C) being an
“Acquisition Transaction”); or
 
(iv)  be deemed to apply to Parent if Parent is the subject of the Acquisition
Transaction or any member of the Parent Group if such member is the subject of
the Acquisition Transaction.
 
ARTICLE XII
MISCELLANEOUS
 
Section 12.1.  Termination. This Agreement and each Ancillary Agreement may be
terminated at any time prior to the Closing Date by and in the sole discretion
of the Parent without the approval of Tronox, in which case neither Parent or
Worldwide on the one hand, nor Tronox on the other hand, will have any liability
to the other hereunder. The obligations of the parties under Article IV
(including the completion of the Separation and the Section 355 Transaction) may
be terminated if, at any time after the Effective Date, Parent determines, in
its sole and absolute discretion, that the Separation would not be in the best
interests of Parent or its stockholders.
 
- 40 -

--------------------------------------------------------------------------------


Section 12.2.  Counterparts; Entire Agreement; Corporate Power. (a) This
Agreement and each Ancillary Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.
 
(b)  This Agreement and the Ancillary Agreements, and the exhibits, annexes and
appendices hereto and thereto, contain the entire agreement between the parties
with respect to the subject matter hereof, supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the parties other than those set forth or referred to
herein or therein.
 
(c)  Each of the parties represents to the other that: (i) it has the requisite
corporate or other power and authority and has taken all corporate or other
action necessary in order to execute, deliver and perform each of this Agreement
and each other Ancillary Agreement to which it is a party and to consummate the
transactions contemplated hereby and thereby; and (ii) this Agreement and each
Ancillary Agreement to which it is a party has been duly executed and delivered
by it and constitutes a valid and binding agreement of it enforceable in
accordance with the terms thereof, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.
 
Section 12.3.  Governing Law; Jurisdiction; Jury Trial Waiver. (a) This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York without giving effect to principles of conflicts of laws
thereof.
 
(b)  Each of the parties hereto (i) consents to submit itself to the personal
jurisdiction of the United States District Court for the Southern District of
New York or the Supreme Court of The State of New York, New York County in the
event any dispute arises out of this Agreement or any of the transactions
contemplated hereby, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
and (iii) agrees that it will not bring any action relating to this agreement or
any of the transactions contemplated hereby in any court other than the United
States District Court for the Southern District of New York or the Supreme Court
of the State of New York, New York County.
 
(c)  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE ANCILLARY AGREEMENTS OR BY THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.
 
- 41 -

--------------------------------------------------------------------------------


Section 12.4.  Assignment. Except as otherwise set forth herein or in any
Ancillary Agreement, this Agreement and each Ancillary Agreement shall be
binding upon and inure to the benefit of the parties hereto and thereto,
respectively, and their respective successors and permitted assigns; provided,
however, that no party hereto or thereto may assign its respective rights or
delegate its respective obligations under this Agreement or any Ancillary
Agreement (unless expressly provided therein) without the express prior written
consent of the other party hereto or thereto (such consent not to be
unreasonably withheld or delayed).
 
Section 12.5.  Third Party Beneficiaries. Except for the indemnification rights
under this Agreement of any Parent Indemnitee or Tronox Indemnitee in their
respective capacities as such, (a) the provisions of this Agreement and each
Ancillary Agreement are solely for the benefit of the parties hereto and are not
intended to confer upon any other any rights or remedies hereunder and (b) there
are no third party beneficiaries of this Agreement or any Ancillary Agreement
and neither this Agreement nor any Ancillary Agreement shall provide any third
person with any remedy, claim, liability, reimbursement, claim of action or
other right in excess of those existing without reference to this Agreement or
any Ancillary Agreement.
 
Section 12.6.  Notices. Except as otherwise set forth in any Ancillary
Agreement, all notices or other communications under this Agreement or any
Ancillary Agreement shall be in writing (including by telecopy) and shall be
deemed to be duly given or made when delivered, or, in the case of telecopy,
when received, addressed as follows or to such other address as may be hereafter
notified by the respective party:
 
To Parent or Worldwide:
Kerr-McGee Corporation
Kerr-McGee Worldwide Corporation
Kerr-McGee Center
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile: 405-270-3649
Attention: General Counsel
 
with a copy to:
Covington & Burling
1330 Avenue of the Americas
New York, New York 10019
Facsimile: 212-841-1010
Attention: Scott F. Smith
 
To Tronox:
Tronox Incorporated
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile: 405-270-4504
Attention: Chief Executive Officer
 
with a copy to:
Tronox Incorporated
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile: 405-270-4101
Attention: General Counsel



- 42 -

--------------------------------------------------------------------------------


Section 12.7.  Severability. If any provision of this Agreement or any Ancillary
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof or thereof, or the application of such provision to
Persons or circumstances or in jurisdictions other than those as to which it has
been held invalid or unenforceable, shall remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby or thereby,
as the case may be, is not affected in any manner adverse to any party. Upon
such determination, the parties shall negotiate in good faith in an effort to
agree upon such a suitable and equitable provision to effect the original intent
of the parties.
 
Section 12.8.  Force Majeure. No party shall be deemed in default of this
Agreement or any Ancillary Agreement to the extent that any delay or failure in
the performance of its obligations under this Agreement or any Ancillary
Agreement results from any cause beyond its reasonable control, such as acts of
God, acts of civil or military authority, embargoes, epidemics, war, terrorism,
riots, insurrections, fires, explosions, earthquakes, floods, unusually severe
weather conditions, labor problems or unavailability of parts, or, in the case
of computer systems, any failure in electrical or air conditioning equipment. In
the event of any such excused delay, the time for performance shall be extended
for a period equal to the time lost by reason of the delay.
 
Section 12.9.  Publicity. Prior to the Exchange or Distribution, each of Parent
and Tronox shall consult with each other prior to issuing any press releases or
otherwise making public statements with respect to the Initial Public Offering,
the Exchange or Distribution or any of the other transactions contemplated
hereby and prior to making any filings with any Governmental Authority with
respect thereto.
 
Section 12.10.  Expenses. Except as expressly set forth in this Agreement or in
any Ancillary Agreement, all third party fees, costs and expenses paid or
incurred (a) in connection with the Contribution or the Initial Public Offering
will be paid by Tronox, and (b) in connection with the Section 355 Transaction
will be paid by Parent.
 
Section 12.11.  Headings. The article, section and paragraph headings contained
in this Agreement and in the Ancillary Agreements are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement or any Ancillary Agreement.
 
Section 12.12.  Survival of Covenants. Except as expressly set forth in any
Ancillary Agreement, the covenants, representations and warranties contained in
this Agreement and each Ancillary Agreement, and liability for the breach of any
obligations contained herein, shall survive the Separation Date and shall remain
in full force and effect.
 
Section 12.13.  Waivers of Default. Waiver by any party of any default by the
other party of any provision of this Agreement or any Ancillary Agreement shall
not be deemed a waiver by the waiving party of any subsequent or other default,
nor shall it prejudice the rights of the other party.
 
- 43 -

--------------------------------------------------------------------------------


Section 12.14.  Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement or any Ancillary Agreement, the party or parties who are or are to be
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief of its rights under this Agreement or such Ancillary
Agreement, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative. The parties agree
that the remedies at law for any breach or threatened breach, including monetary
damages, are inadequate compensation for any loss and that any defense in any
action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived.
 
Section 12.15.  Amendments. No provisions of this Agreement or any Ancillary
Agreement shall be deemed waived, amended, supplemented or modified by any
party, unless such waiver, amendment, supplement or modification is in writing
and signed by the authorized representative of the party against whom it is
sought to enforce such waiver, amendment, supplement or modification.
 
Section 12.16.  Interpretation. Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other genders as the context requires. The terms “hereof”, “herein”, and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement (or the applicable Ancillary Agreement) as
a whole (including all of the Schedules, Exhibits and Appendices hereto and
thereto) and not to any particular provision of this Agreement (or such
Ancillary Agreement). Article, Section, Exhibit, Schedule, Annex, and Appendix
references are to the Articles, Sections, Exhibits, Schedules and Appendices to
this Agreement (or the applicable Ancillary Agreement) unless otherwise
specified. The word “including” and words of similar import when used in this
Agreement (or the applicable Ancillary Agreement) shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified. The word “or” shall not be exclusive.
 
  
 






- 44 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by its respective duly authorized officer as of the date first set forth above.
 



 
KERR-McGEE CORPORATION
     
By:/s/ Robert M. Wohleber
 
Name: Robert M. Wohleber
 
Title: Senior Vice President and CFO
         
KERR-McGEE WORLDWIDE CORPORATION
     
By:/s/ Robert M. Wohleber
 
Name: Robert M. Wohleber
 
Title: Senior Vice President and CFO
         
TRONOX INCORPORATED
     
By: /s/ Thomas W. Adams
 
Name: Thomas W. Adams
 
Title: Chief Executive Officer




